Exhibit 10.1

 

Execution Version

 

 

CONTRIBUTION AGREEMENT

 

among

 

Summit Midstream Partners Holdings, LLC,

 

Bison Midstream, LLC

 

and

 

Summit Midstream Partners, LP,

 

dated as of June 4, 2013

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

ARTICLE I

DEFINITIONS AND CONSTRUCTION

 

1.1

Definitions

1

1.2

Rules of Construction

9

 

 

 

ARTICLE II

CONTRIBUTION AND CLOSING

 

2.1

Contribution

10

2.2

Consideration

10

2.3

Closing

10

2.4

Closing Deliveries by SMP Holdings to Summit MLP

10

2.5

Closing Deliveries by Summit MLP to SMP Holdings

10

2.6

Working Capital Adjustment

11

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

3.1

Organization; Good Standing

12

3.2

Authority

12

3.3

Capitalization of the Company

13

3.4

No Conflicts; Consents and Approvals

13

3.5

Absence of Changes

13

3.6

Compliance with Applicable Laws

14

3.7

Intellectual Property

15

3.8

Absence of Litigation

15

3.9

Real Property

15

3.10

Personal Property

16

3.11

Capital and Expense Projects; Purchase Orders

17

3.12

Regulatory Status

17

3.13

Environmental Matters

17

3.14

Taxes

18

3.15

Contracts

18

3.16

Employees and Plans

20

3.17

Transactions with Affiliates

20

3.18

Broker’s Commissions

20

3.19

Records

20

3.20

Surety Bonds and Credit

20

3.21

No Bankruptcy

20

3.22

No Undisclosed Material Liabilities; Indebtedness

20

3.23

Insurance

20

3.24

Company-Specific Matters

21

3.25

Conflicts Committee Matters

21

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SMP HOLDINGS

 

4.1

Organization; Good Standing

21

4.2

Authority

21

4.3

Ownership of the Company Interests

21

4.4

No Conflicts; Consents and Approvals

22

4.5

Broker’s Commissions

22

4.6

No Bankruptcy

22

4.7

Acquisition as Investment

22

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES REGARDING SUMMIT MLP

 

5.1

Organization

22

5.2

Authority

23

5.3

No Conflicts

23

5.4

Legal Proceedings

23

5.5

Common Unit Consideration and General Partner Unit Consideration

23

5.6

Acquisition as Investment

23

5.7

Financial Resources

24

5.8

Opportunity for Independent Investigation

24

5.9

Broker’s Commissions

25

 

 

 

ARTICLE VI

COVENANTS

 

6.1

Indebtedness; Distributions

25

6.2

Tax Matters

25

6.3

Public Announcements

28

6.4

Termination of Agreements with SMP Holdings and Non-Company Affiliates

29

6.5

Recordation of Easements

29

6.6

Further Assurances

29

6.7

Indemnification Under the Original Acquisition Agreement

29

 

 

 

ARTICLE VII

LIMITATIONS ON LIABILITY, WAIVERS AND ARBITRATION

 

 

 

7.1

Survival of Representations, Warranties and Agreements

30

7.2

Indemnification of Summit MLP and the Company by SMP Holdings

30

7.3

Indemnification of SMP Holdings by Summit MLP

30

7.4

Limitations

31

7.5

Claims Procedures

32

7.6

Waiver of Other Representations

33

7.7

Waiver of Remedies

33

7.8

Access to Information

34

7.9

Dispute Resolution and Arbitration

34

7.10

Arbitration Procedures

35

7.11

Determination of Amount of Damages; Mitigation

36

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII

MISCELLANEOUS

 

8.1

Notices

37

8.2

Entire Agreement

38

8.3

Expenses

38

8.4

Disclosure

38

8.5

Waiver

38

8.6

Amendment

38

8.7

No Third Party Beneficiary

38

8.8

Assignment; Binding Effect

38

8.9

Invalid Provisions

39

8.10

Counterparts; Facsimile

39

8.11

Governing Law; Enforcement, Jury Trial Waiver

39

 

Exhibit A

–

Company Contribution and Assignment Agreement

Exhibit B

–

Gathering System

 

Schedule 1.1

–

Calculation of Net Working Capital

Schedule 1.1-PL

–

Permitted Liens

Schedule 2.6

–

Estimated Adjustments

Schedule 3.4(b)

–

Company Consents

Schedule 3.5

–

Absence of Changes

Schedule 3.6

–

Compliance with Applicable Laws

Schedule 3.6-P

–

Permits

Schedule 3.7(b)

–

Intellectual Property

Schedule 3.8

–

Absence of Litigation

Schedule 3.9(a)

–

Owned Real Property

Schedule 3.9(b)

–

Real Property Leases

Schedule 3.9(c)

–

Real Property Easements

Schedule 3.9(d)

–

Obligations to Dispose of Real Property

Schedule 3.9(e)

–

Gaps

Schedule 3.9(g)

–

Real Property that Constitutes Part of the Business

Schedule 3.10

–

Personal Property

Schedule 3.11

–

Capital Projects and Purchase Orders

Schedule 3.13

–

Environmental Matters

Schedule 3.14

–

Taxes

Schedule 3.15

–

Material Contracts

Schedule 3.17

–

Transactions with Affiliates

Schedule 3.20

–

Surety Bonds and Credit

Schedule 3.22

–

Indebtedness

Schedule 3.23

–

Insurance

Schedule 4.4

–

SMP Holdings Approvals

Schedule 6.4

–

Affiliate Contracts

 

iii

--------------------------------------------------------------------------------


 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT, dated as of June 4, 2013 (this “Agreement”), is
made and entered into by and among Summit Midstream Partners Holdings, LLC, a
Delaware limited liability company (“SMP Holdings”), Bison Midstream, LLC, a
Delaware limited liability company (the “Company”), and Summit Midstream
Partners, LP, a Delaware limited partnership (“Summit MLP”).

 

RECITALS

 

WHEREAS, pursuant to that certain Purchase and Sale Agreement dated as of
January 8, 2013 (the “Original Acquisition Agreement”) among the Original
Sellers (as defined herein), Bear Tracker Energy, LLC and Summit Midstream
Partners, LLC (the “Original Buyer”), SMP Holdings acquired Meadowlark Midstream
Company, LLC (formerly known as Bear Tracker Energy, LLC) (“Meadowlark”), which
owned the Gathering System (as defined herein) and related assets used in the
Business (as defined herein);

 

WHEREAS, Meadowlark conveyed the Gathering System and related assets used in the
Business to the Company;

 

WHEREAS, SMP Holdings owns all of the member interests in (a) the Company and
(b) Summit Midstream GP, LLC, a Delaware limited liability company (“SM GP”);

 

WHEREAS, SMP Holdings is a limited partner and SM GP is the general partner of
Summit MLP; and

 

WHEREAS, SMP Holdings desires to contribute (directly and indirectly through SM
GP) to Summit MLP, and Summit MLP desires to receive as a contribution (directly
and indirectly through SM GP) from SMP Holdings and to further contribute to
Summit Midstream Holdings, LLC, a Delaware limited liability company and
wholly-owned subsidiary of Summit MLP (“Summit Midstream”), all of the member
interests in the Company, on the terms and subject to the conditions set forth
herein.

 

AGREEMENT

 

Now, therefore, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

 

ARTICLE I
DEFINITIONS AND CONSTRUCTION

 

1.1                               Definitions.  As used in this Agreement, the
following capitalized terms have the meanings set forth below:

 

“1933 Act” has the meaning given to it in Section 5.6.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, a Person directly or indirectly
controlling, controlled by or under common control with such Person.  In this
context “control” means the possession, directly or indirectly, through one or
more intermediaries, by any Person or group (within the meaning of
Section 13(d)(3) under the United States Securities Exchange Act of 1934) of the
power or authority, through ownership of voting securities, by contract or
otherwise, to control or direct the management and policies of the entity;
provided, however, that for purposes of this Agreement and any other agreements
and/or instruments entered into in connection herewith, (i) Summit MLP and its
subsidiaries are not Affiliates of SMP Holdings and its other Affiliates and
(ii) prior to the Closing, the Company is an Affiliate of SMP Holdings and at
and after the Closing, the Company is a subsidiary of Summit MLP and thus not an
Affiliate of SMP Holdings.

 

“Agreement” has the meaning given to it in the Preamble.

 

“Allocation Schedule” has the meaning given to it in Section 6.2(f).

 

“Asserted Liability” has the meaning given to it in Section 7.5(a).

 

“Assets” of any Person means all properties of every kind, nature, character and
description (whether real, personal or mixed, whether tangible or intangible and
wherever situated), including the goodwill related thereto, operated, owned or
leased by such Person.

 

“Business” means the ownership and operation of the Gathering System and other
activities conducted by the Company or Meadowlark that are incidental thereto.

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York or the State of Texas are authorized or
obligated to close.

 

“Cash” means money, currency or a credit balance in a deposit account at a
financial institution, net of checks outstanding as of the time of
determination.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition, (b) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
maturing within one year from the date of acquisition and, at the time of
acquisition, having the highest rating obtainable from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., (c) commercial paper issued by
any bank or any bank holding company owning any bank maturing no more than one
year from the date of its creation and, at the time of acquisition, having the
highest rating obtainable from either Standard & Poor’s Corporation or Moody’s
Investors Service, Inc., and (d) certificates of deposit or bankers’ acceptances
maturing within one year from the date of acquisition issued by any commercial
bank organized under the Laws of the United States of America having combined
capital and surplus of not less than $500,000,000.

 

“Charter Documents” means with respect to any Person that is not a natural
person, the articles of incorporation or organization, memorandum of
association, articles of association and

 

2

--------------------------------------------------------------------------------


 

by-laws, the limited partnership agreement, the partnership agreement or the
limited liability company agreement or such other organizational documents of
such Person which establish the legal personality of such Person.

 

“Claim” means any demand, claim, action, investigation or Proceeding.

 

“Claims Notice” has the meaning given to it in Section 7.5(a).

 

“Closing” has the meaning given to it in Section 2.3.

 

“Closing Date” means the date on which Closing occurs.

 

“Closing Payment” has the meaning given to it in Section 2.2(c).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Unit” has the meaning given to it in the Summit MLP Partnership
Agreement.

 

“Common Unit Consideration” means 1,553,849 Common Units.

 

“Company” has the meaning given to it in the Preamble.

 

“Company Consents” has the meaning given to it in Section 3.4(b).

 

“Company Contribution and Assignment Agreement” means an agreement  in the form
attached hereto as Exhibit A evidencing the contribution and assignment to
Summit MLP and the further contribution and assignment to Summit Midstream of
the Company Interests.

 

“Company Interests” means 100% of the Equity Interests in the Company.

 

“Company Warranty Breach” has the meaning given to it in Section 7.2(a).

 

“Conflicts Committee” means the conflicts committee of the board of directors of
SM GP.

 

“Consideration” has the meaning given to it in Section 2.2.

 

“Contract” means any legally binding contract, lease, license, evidence of
indebtedness, mortgage, indenture, purchase order, binding bid, letter of
credit, security agreement or arrangement, in each case, whether written or
oral.

 

“Dispute” has the meaning given to it in Section 7.9(a).

 

“Due Diligence Information” has the meaning given to it in Section 5.8(b).

 

“Environmental Law” means any and all federal, state and local Laws pertaining
to protection of the environment or the release, discharge or disposal of
Hazardous Material, as in effect on the date hereof, in any and all
jurisdictions in which the Gathering System operate or are located, including
the Clean Air Act, the Federal Water Pollution Control Act, the Oil

 

3

--------------------------------------------------------------------------------


 

Pollution Act of 1990, the Rivers and Harbors Act of 1899, the Safe Drinking
Water Act, the Comprehensive Environmental Response, Compensation and Liability
Act, the Superfund Amendments and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Hazardous and Solid Waste Amendments Act of
1984, the Toxic Substances Control Act, and comparable state and local
counterparts.

 

“Environmental Permits” means any Permit issued pursuant to Environmental Laws.

 

“Equity Interests” means capital stock, partnership or membership interests or
units (whether general or limited), and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing entity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Estimated Working Capital Adjustment” means SMP Holdings’ good faith estimate
of the Working Capital Adjustment as of the close of business on the Business
Day immediately preceding the Closing Date.

 

“Fundamental Representations” has the meaning given to it in Section 7.1.

 

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.

 

“Gathering System” means the gathering system described in Exhibit B.

 

“General Partner Unit” has the meaning given to it in the Summit MLP Partnership
Agreement.

 

“General Partner Unit Consideration” means 31,711 General Partner Units.

 

“Governmental Authority” means any applicable federal, state or local
governmental authority, agency, board, commission, court or official in the
United States.

 

“Hazardous Material” means each substance designated or classified as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law.

 

“Income Tax” means any federal, state, local or foreign Tax measured by or
imposed on net income.

 

“Indebtedness” means, with respect to any Person, at any date, without
duplication, (a) all obligations of such Person for borrowed money, including
all principal, interest, premiums, fees, expenses, overdrafts and, to the extent
required to be carried on a balance sheet prepared in accordance with GAAP
penalties with respect thereto, whether short-term or long-term, and whether
secured or unsecured, or with respect to deposits or advances of any kind (other
than deposits and advances of any Person relating to the purchase of products or
services from the Company in the ordinary course of business), (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments or debt securities, (c) all

 

4

--------------------------------------------------------------------------------


 

obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or bankers’ acceptances or similar
instruments, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets purchased by such
Person, (e) all guarantees, whether direct or indirect, by such Person of
indebtedness of others or indebtedness of any other Person secured by any assets
of such Person, and (f) all other obligations of a Person which would be
required to be shown as indebtedness on a balance sheet of such Person prepared
in accordance with GAAP.

 

“Indemnified Tax Claim” has the meaning given to it in Section 6.2(h).

 

“Intellectual Property Rights” means material rights in any of the following to
the extent subject to protection under applicable Law: (a) trademarks, service
marks and trade names; (b) patents; (c) copyrights; (d) internet domain names;
(e) trade secrets and other proprietary and confidential information; and
(f) any registrations or applications for registration for any of the foregoing.

 

“Knowledge” when used in a particular representation or warranty in this
Agreement with respect to the Company or SMP Holdings, means the actual
knowledge (as opposed to any constructive or imputed knowledge) of Steve Newby,
Brad Graves, Brock Degeyter, Matt Harrison and Jesse Wood, after reasonable
inquiry of the officers of the Company.

 

“Laws” means all laws, statutes, rules, regulations, ordinances, court orders
and other pronouncements having the effect of law of any Governmental Authority.

 

“Lien” means any mortgage, pledge, deed of trust, assessment, security interest,
charge, lien, encumbrance, option, warranty, purchase right, lease or other
similar property interest.

 

“LLC Agreement” means the Limited Liability Company Agreement of the Company
dated as of May 23, 2013.

 

“Loss” means any and all judgments, losses, liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, expenses (including
interest, court costs, reasonable fees of attorneys, accountants and other
experts or other reasonable expenses of litigation or other Proceedings or of
any Claim, default or assessment); provided, however, that  any claim for Loss
under the indemnities in Article VII (a) shall be reduced by any payment
(including payments on account of insurance of the Company) actually received
from a third party or otherwise actually recovered from third parties and
(b) shall be net of any associated net benefits actually realized and arising in
connection with such Loss, including any associated net Tax benefits described
in Section 7.11.  For all purposes in this Agreement, the term “Losses” shall
not include any Non-Reimbursable Damages.

 

“Material Adverse Effect” means any change, event, circumstance, development or
occurrence that, individually or in the aggregate with all other changes,
events, circumstances, developments and occurrences, is materially adverse to
(a) the business, operations, Assets, liabilities or financial condition of the
Company, (b) the validity or enforceability of this Agreement or (c) the rights
and remedies of or benefits available to the Parties under this Agreement, but
excluding any of the foregoing resulting from (i) general economic conditions,
(ii) changes or conditions generally affecting the U.S. economy or financial
markets, (iii)

 

5

--------------------------------------------------------------------------------


 

execution of this Agreement and the announcement thereof, (iv) any act or
omission by the Company taken as required by or permitted under this Agreement
or with prior written consent of Summit MLP or (v) any act or omission of Summit
MLP, except to the extent any of the changes, events, circumstances,
developments or occurrences referred to in clause (i) or (ii) above
disproportionately impact the Company as compared to other companies in the
industries and geographical area in which the Company operates.

 

“Material Contracts” has the meaning given to it in Section 3.15(a).

 

“Meadowlark” has the meaning given to it in the Recitals.

 

“Net Working Capital” means, as of a particular date or time, (a) the sum of the
current assets of the Company other than Cash and Cash Equivalents less (b) the
current liabilities of the Company.  Notwithstanding anything in this Agreement
to the contrary, the following items will be excluded from the calculation of
Net Working Capital: (i) any accrued Tax payable that is not either (A) payable
with respect to a Pre-Closing Period or (B) the portion of a Tax payable with
respect to a Straddle Period that is allocated to the period ending on the
Closing Date pursuant to Section 6.2(b), (ii) any accounts payable related to
capital expenditures, (iii) any current deferred revenue, (iv) any deferred Tax
assets and deferred Tax liabilities and (v) any net change in deposits on
property, plant and equipment for the period beginning June 1, 2013 and ending
on the close of business on the Business Day immediately preceding the Closing
Date.  For illustrative purposes only, attached as Schedule 1.1 is a sample
calculation of Net Working Capital prepared by the Parties as of March 31, 2013.

 

“Net Working Capital Target” means $0.

 

“Non-Company Affiliate” means any Affiliate of SMP Holdings, except for the
Company.

 

“Non-Reimbursable Damages” has the meaning given to it in Section 7.7(b).

 

“Original Acquisition Agreement” has the meaning given to it in the Recitals.

 

“Original Buyer” has the meaning given to it in the Recitals.

 

“Original Sellers” means GSO Capital Opportunities Fund LP, GSO COF Bear Tracker
LLC and Bear Tracker Investments, LLC.

 

“Parties” means each of Summit MLP and SMP Holdings.

 

“Permits” means all permits, licenses or authorizations from any Governmental
Authority.

 

“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent, (b) any
Lien arising in the ordinary course of business by operation of Law with respect
to a liability that is not yet due or delinquent, (c) all matters that are
disclosed in the deed or instrument conveying such property that have been made
available to Summit MLP, (d) purchase money Liens arising in the ordinary course
of business, (e) any other imperfection or irregularity of title or other Lien

 

6

--------------------------------------------------------------------------------


 

that would not reasonably be expected to materially interfere with the conduct
of the Business, (f) zoning, planning and other similar limitations and
restrictions and all rights of any Governmental Authority to regulate a
property, (g) the terms and conditions of the Permits or the Contracts of the
Company, (h) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security Laws, (k) any Lien to be released on or prior to Closing and (l) the
other matters identified on Schedule 1.1-PL.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, unlimited liability corporation,
proprietorship, other business organization, trust, union, association or
Governmental Authority.

 

“Personal Property” has the meaning given to it in Section 3.10.

 

“Plan” means, whether written or oral, each “employee benefit plan” within the
meaning of Section 3(3) of ERISA (including “multiemployer plans” within the
meaning of Section 3(37) of ERISA) and any and all employment, deferred
compensation, change in control, severance, termination, loan, employee benefit,
retention, bonus, pension, profit sharing, savings, retirement, welfare,
incentive compensation, stock or equity-based compensation, stock purchase,
stock appreciation, collective bargaining, fringe benefit, vacation, paid time
off, sick leave or other similar agreements, plans, programs, policies,
understandings or arrangements.

 

“Pre-Closing Period” means any Tax period ending on or before the Closing Date.

 

“Proceeding” means any complaint, lawsuit, action, suit or other proceeding at
Law or in equity or order or ruling, in each case by or before any Governmental
Authority or arbitral tribunal.

 

“Real Property” means the real property owned in fee or leased, used or held for
use by the Company.

 

“Records” has the meaning given to it in Section 7.8.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
disposal or discharge of any Hazardous Materials into the environment, to the
extent prohibited under applicable Environmental Laws.

 

“Representatives” means, as to any Person, its officers, directors, employees,
managers, members, partners, shareholders, owners, counsel, accountants,
financial advisers and consultants.

 

“Schedules” means the disclosure schedules prepared by SMP Holdings and attached
to this Agreement.

 

“SM GP” has the meaning given to it in the Recitals.

 

“SMP Holdings” has the meaning given to it in the Preamble.

 

7

--------------------------------------------------------------------------------


 

“SMP Holdings Approvals” has the meaning given to it in Section 4.4(b).

 

“SMP Holdings Group” means SMP Holdings and any of its Affiliates.

 

“SMP Holdings Taxes” means any and all Taxes imposed on the Company or for which
the Company may otherwise be liable for any Pre-Closing Period and for the
portion of any Straddle Period ending on the Closing Date (determined in
accordance with Section 6.2(b); provided that no such Tax will constitute a SMP
Holdings Tax (a) to the extent such Tax was included as a current liability in
the final determination of Net Working Capital or (b) for which Summit MLP will
be liable under Section 6.2(c).

 

“SMP Holdings Warranty Breach” has the meaning given to it in Section 7.2(b).

 

“Straddle Period” means any period relating to the computation of Taxes that
begins on or before and ends after the Closing Date.

 

“Summit Midstream” has the meaning given to it in the Recitals.

 

“Summit MLP” has the meaning given to it in the Preamble.

 

“Summit MLP Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of Summit MLP dated as of October 3, 2012.

 

“Summit MLP Warranty Breach” has the meaning given to it in Section 7.3(a).

 

“Taxes” means (a) all taxes, charges, fees, imposts, levies or other assessments
or fees of any kind, including income, corporate, capital, excise, property,
sales, use, turnover, unemployment, social security, disability, withholding,
real property, personal property, environmental (including any tax imposed by
Section 59A of the Code), transfer, registration, value added and franchise
taxes, deductions, withholdings and customs duties, imposed by any Governmental
Authority, and including any interest or penalty imposed with respect thereto;
and (b) any liability for the payment of any amounts of the type described in
clause (a) as a result of the operation of law or any express or implied
obligation to indemnify any other Person.

 

“Tax Claim” means any action, suit, arbitration, investigation, inquiry,
hearing, request for information or filing, audit, examination, claim, demand,
dispute, assessment, proposed adjustment or proceeding (whether administrative,
regulatory or otherwise, or whether oral or in writing) with respect to Taxes or
any Tax Returns of the Company.

 

“Tax Returns” means any return, report, rendition, claim for refund, statement,
information return or other document (including any related or supporting
information or schedule attached thereto, or amendment thereof) filed or
required to be filed with any Governmental Authority in connection with the
determination, assessment, collection or administration of any Taxes or the
administration of any Laws relating to any Taxes.

 

“Taxing Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with collection of such Tax for such entity or subdivision.

 

8

--------------------------------------------------------------------------------


 

“Warranty Breach” means any Summit MLP Warranty Breach, Company Warranty Breach
or SMP Holdings Warranty Breach.

 

“Working Capital Adjustment” means the difference between Net Working Capital as
of the close of business on the Business Day immediately preceding the Closing
Date and the Net Working Capital Target.

 

1.2                               Rules of Construction.

 

(a)                                 The exhibits and Schedules attached to this
Agreement constitute a part of this Agreement and are incorporated herein for
all purposes.  All article, section, subsection and exhibit references used in
this Agreement are to articles, sections, subsections and exhibits to this
Agreement unless otherwise specified.

 

(b)                                 The headings preceding the text of articles
and sections included in this Agreement and the headings to the Schedules
attached to this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement.

 

(c)                                  If a term is defined as one part of speech
(such as a noun), it shall have a corresponding meaning when used as another
part of speech (such as a verb).  Unless the context of this Agreement clearly
requires otherwise, words importing the masculine gender shall include the
feminine and neutral genders and vice versa.  The words “includes” or
“including” shall mean “including without limitation,” the words “hereof,”
“hereby,” “herein,” “hereunder” and similar terms in this Agreement shall refer
to this Agreement as a whole and not any particular section or article in which
such words appear.  All currency amounts referenced herein are in United States
Dollars unless otherwise specified. The singular shall include the plural and
the plural shall include the singular wherever and as often as may be
appropriate.

 

(d)                                 Whenever this Agreement refers to a number
of days, such number shall refer to calendar days unless Business Days are
specified.  Whenever any action must be taken hereunder on or by a day that is
not a Business Day, then such action may be validly taken on or by the next day
that is a Business Day.

 

(e)                                  All accounting terms used herein and not
expressly defined herein shall have the meanings given to them under GAAP.

 

(f)                                   Any reference herein to any Law, statute,
rule or regulation shall be construed as referring to such Law, statute, rule or
regulation as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time and references to particular provisions of a Law
include a reference to the corresponding provisions of any prior or succeeding
Law.

 

(g)                                  Each Party acknowledges that it and its
attorneys have been given an equal opportunity to negotiate the terms and
conditions of this Agreement and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting Party or any similar
rule operating against the drafter of an agreement shall not be applicable to
the construction or interpretation of this Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II
CONTRIBUTION AND CLOSING

 

2.1                               Contribution.  On the terms and subject to the
conditions set forth in this Agreement, SMP Holdings agrees to (a) contribute
and assign to Summit MLP, and Summit MLP agrees to receive and accept from SMP
Holdings, at Closing, all of the Company Interests other than those being
contributed by SM GP, free and clear of all Liens other than those arising under
state or federal securities Laws or the LLC Agreement and (b) contribute and
assign to SM GP, and cause SM GP to further contribute and assign to Summit MLP,
and Summit MLP agrees to receive and accept from SM GP, at Closing, Company
Interests having an aggregate value of $1,000,000, free and clear of all Liens
other than those arising under state or federal securities Laws or the LLC
Agreement.

 

2.2                               Consideration.  The consideration for the
contribution of the Company Interests is equal to the following, subject to
adjustment as provided in Section 2.6 (the “Consideration”):

 

(a)                                 the Common Unit Consideration issued to SMP
Holdings;

 

(b)                                 the General Partner Unit Consideration
issued to SM GP; and

 

(c)                                  a distribution (the “Closing Payment”) to
SMP Holdings equal to:

 

(i)                                     $200,000,000;

 

(ii)                                  plus (if positive) or minus (if negative)
the Estimated Working Capital Adjustment; and

 

(iii)                               plus the amount of Cash and Cash Equivalents
held by the Company as of the close of business on the Business Day immediately
preceding the Closing Date.

 

2.3                               Closing.  The consummation of the contribution
of the Company Interests (the “Closing”) shall take place at the offices of
Vinson & Elkins L.L.P., 2001 Ross Avenue, Suite 3700, Dallas, Texas 75201 at
10:00 A.M. local time, on the date hereof.  All actions listed in Sections 2.4
or 2.5 that occur on the Closing Date shall be deemed to occur simultaneously at
the Closing.

 

2.4                               Closing Deliveries by SMP Holdings to Summit
MLP.  At the Closing, SMP Holdings shall deliver, or shall cause to be
delivered, to Summit MLP the following:

 

(a)                                 a counterpart duly executed by SMP Holdings
and SM GP of the Company Contribution and Assignment Agreement; and

 

(b)                                 a certification of non-foreign status in the
form prescribed by Treasury Regulation Section 1.1445-2(b).

 

2.5                               Closing Deliveries by Summit MLP to SMP
Holdings.  At the Closing, Summit MLP shall:

 

10

--------------------------------------------------------------------------------


 

(a)                                 deliver a wire transfer or transfers of
immediately available funds (to such account or accounts of SMP Holdings as SMP
Holdings shall have notified Summit MLP of at least two Business Days prior to
the Closing Date) in an amount or amounts in the aggregate equal to the Closing
Payment;

 

(b)                                 deliver to SMP Holdings a counterpart duly
executed by Summit MLP and Summit Midstream of the Company Contribution and
Assignment Agreement;

 

(c)                                  issue to SMP Holdings the Common Unit
Consideration, in certificated or book entry form; and

 

(d)                                 issue to SM GP the General Partner Unit
Consideration, in certificated or book entry form.

 

2.6                               Working Capital Adjustment.

 

(a)                                 SMP Holdings and Summit MLP shall cooperate
and provide each other access, including through electronic means, to SMP
Holdings’ and the Company’s respective books and records as are reasonably
requested in connection with the matters addressed in this Section 2.6. 
Attached as Schedule 2.6 is SMP Holdings’ good faith estimate of (i) the
Estimated Working Capital Adjustment and its components and (ii) the amount of
Cash and Cash Equivalents to be held by the Company as of the close of business
on the Business Day immediately preceding the Closing Date.  For purposes of
calculating Net Working Capital, all payments made at Closing pursuant to
Section 6.1 shall be deemed to have been paid immediately prior to the close of
business on the Business Day immediately preceding the Closing Date.

 

(b)                                 Within 45 days after Closing, SMP Holdings
shall provide Summit MLP with its good faith final calculation of the actual
amounts for each of the estimated amounts required by Section 2.6(a), which
clearly delineates any differences from such estimates together with reasonable
supporting documentation.  If Summit MLP disagrees with any of the calculations
provided by SMP Holdings pursuant to the notice referenced in the foregoing
sentence, then it shall provide SMP Holdings with written notice thereof within
30 days after receiving written notice thereof and shall include reasonable
detail regarding such specific objections.  If Summit MLP and SMP Holdings
working in good faith are unable to agree on such disputed items on or prior to
the 90th day following the Closing Date, then either Party may refer such
dispute to Grant Thornton LLP or, if that firm declines to act as provided in
this Section 2.6(b), another firm of independent public accountants, mutually
acceptable to Summit MLP and SMP Holdings, which firm shall make a final and
binding determination as to all matters in dispute on a timely basis and
promptly shall notify the Parties in writing of its resolution.  Such accounting
firm handling the dispute resolution shall not have the power to modify or amend
any term or provision of this Agreement. Each of Summit MLP and SMP Holdings
shall bear and pay one-half of the fees and other costs charged by such
accounting firm. If Summit MLP does not object to SMP Holdings’s calculations
within the time period and in the manner set forth in the first sentence of this
Section 2.6(b) or accepts SMP Holdings’s calculations, then such calculations as
set forth in SMP Holdings’s notice shall become final and binding upon the
Parties for all purposes hereunder.

 

11

--------------------------------------------------------------------------------


 

(c)                                  If the sum of the Working Capital
Adjustment plus the amount of Cash and Cash Equivalents as of the close of
business on the Business Day immediately preceding the Closing Date (in each
case, as agreed between Summit MLP and SMP Holdings or as determined by the
above-referenced accounting firm or otherwise) is a value that is (i) greater
than the estimated amount as paid by Summit MLP at Closing, then Summit MLP
shall pay to SMP Holdings within five Business Days after such amounts are so
agreed or determined, by wire transfer of immediately available funds to an
account or accounts of SMP Holdings designated by SMP Holdings, the amount of
such difference plus interest (at The Wall Street Journal Prime Rate as
published on the Closing Date) accrued thereon from the Closing Date through and
including the date of such payment or (ii) less than the estimated amount as
paid by Summit MLP at Closing, then SMP Holdings shall pay to Summit MLP, within
five Business Days after such amounts are agreed or determined, by wire transfer
of immediately available funds to an account designated by Summit MLP, the
amount of such difference plus interest (at The Wall Street Journal Prime Rate
as published by The Wall Street Journal on the Closing Date) accrued thereon
from the Closing Date through and including the date of such payment.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

SMP Holdings hereby represents and warrants (subject to any disclosures made on
the date hereof in the Schedules) to Summit MLP as of the date hereof as
follows:

 

3.1                               Organization; Good Standing.

 

(a)                                 The Company is a limited liability company
duly formed, validly existing and in good standing under the Laws of the State
of Delaware, and has all requisite limited liability company power and authority
to own its properties and conduct the Business as it is now being conducted. 
The Company is duly qualified or licensed to do business in each jurisdiction in
which the ownership or operation of its Assets makes such qualification or
licensing necessary, except in any jurisdiction where the failure to be so duly
qualified or licensed would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                 True and complete copies of the Charter
Documents of the Company and all amendments thereto have been furnished to
Summit MLP.

 

3.2                               Authority.  The Company has the requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery by the Company of this Agreement, and the performance
by the Company of its obligations hereunder, have been duly and validly
authorized by all necessary limited liability company action.  This Agreement
has been duly and validly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms and conditions, except that the enforcement
hereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, arrangement or other similar Laws relating to
or affecting the rights of creditors generally, or by general equitable
principles.

 

12

--------------------------------------------------------------------------------


 

3.3                               Capitalization of the Company.

 

(a)                                 Except for the Company Interests, none of
the following are issued, reserved for issuance or outstanding:

 

(i)                                     Equity Interests of the Company;

 

(ii)                                  interests of the Company convertible into,
or exchangeable or exercisable for Equity Interests of the Company; or

 

(iii)                               options, warrants, calls, rights,
commitments or Contracts to which the Company is a party or by which it is
bound, in any case obligating the Company to issue, deliver, sell, purchase,
redeem or acquire, or cause to be issued, delivered, sold, purchased, redeemed
or acquired, Equity Interests of the Company, or obligating the Company to
grant, extend or enter into any such option, warrant, call, right, commitment or
Contract.

 

(b)                                 The Company Interests are duly authorized,
validly issued, fully paid (to the extent required by the LLC Agreement) and,
subject to the Laws of the State of Delaware, non-assessable (except as such
non-assessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act) and were not issued in violation of any purchase option,
call option, right of first refusal, preemptive right or other similar right.

 

(c)                                  There are no outstanding bonds, debentures,
notes or other instruments or evidence of indebtedness of the Company having the
right to vote (or convertible into, or exercisable or exchangeable for,
securities having the right to vote).

 

(d)                                 The Company has no subsidiaries, and owns no
Equity Interests in any Person.

 

3.4                               No Conflicts; Consents and Approvals.  The
execution and delivery by the Company of this Agreement, and the performance by
the Company and SMP Holdings of their respective obligations under this
Agreement, do not:

 

(a)                                 violate or result in a breach of the Charter
Documents of the Company;

 

(b)                                 assuming the consents disclosed on
Schedule 3.4(b) (the “Company Consents”) have been made, obtained or given,
violate or result in a material default under any Material Contract; or

 

(c)                                  assuming the Company Consents have been
made, obtained or given, violate or result in a breach of any Law applicable to
the Company, except for such violations or breaches as would not be material.

 

3.5                               Absence of Changes.  Since February 15, 2013
(x) the Company and Meadowlark have in all material respects (1) conducted the
Business in the ordinary course consistent with past practices and (2) used
commercially reasonable efforts to preserve intact their respective material
relationships with third parties with regard to the Business; (y) no fact,
event, change,

 

13

--------------------------------------------------------------------------------


 

occurrence or circumstance has occurred that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and (z) except as set forth in Schedule 3.5:

 

(a)                                 the Company’s Charter Documents have not
been modified in any manner;

 

(b)                                 neither the Company nor Meadowlark has sold,
transferred or disposed of any Assets used in the Business, including any right
under any lease or Contract or any proprietary right or other intangible Asset,
in each case having a value in excess of $400,000;

 

(c)                                  neither the Company nor Meadowlark has
waived, released, canceled, settled or compromised any debt, Claim or right
relating to the Business having a value in excess of $100,000;

 

(d)                                 except as may be required to meet the
requirements of applicable Law or GAAP, neither the Company nor Meadowlark has
changed any accounting method or practice relating to the Business in a manner
that is inconsistent with past practice in a way that would materially and
adversely affect the Business and/or the Company;

 

(e)                                  the Company has not failed to maintain its
limited liability company, partnership or corporate existence, as applicable, or
consolidated with any other Person or acquired all or substantially all of the
Assets of any other Person;

 

(f)                                   the Company has not issued or sold any
Equity Interests in itself;

 

(g)                                  the Company has not liquidated, dissolved,
recapitalized, reorganized or otherwise wound up itself or the Business;

 

(h)                                 the Company has not purchased any securities
of any Person, except for short-term investments made in the ordinary course of
business; or

 

(i)                                     none of the Company, Meadowlark or SMP
Holdings has agreed or committed to do any of the foregoing.

 

3.6                               Compliance with Applicable Laws.  Except as
set forth on Schedule 3.6, (a) since February 15, 2013, Meadowlark and the
Company have been (and the Company is) in material compliance with all Laws (and
has not received any written or, to the Knowledge of the Company, oral notice of
violation with respect to any Laws) applicable to the Business and (b) the
Company holds all material Permits necessary for the lawful conduct of the
Business and, to the Knowledge of the Company, a complete list of all such
Permits is set forth on Schedule 3.6-P; provided, however, that this Section 3.6
does not address Environmental Laws, which are exclusively addressed by
Section 3.13, matters relating to Taxes, which are exclusively addressed by
Section 3.14, or employee matters, which are exclusively addressed by
Section 3.16.

 

14

--------------------------------------------------------------------------------


 

3.7                               Intellectual Property.

 

(a)                                 No material registrations or applications
for registration are included in any Intellectual Property Rights held by the
Company.  To the Knowledge of the Company, the Company owns, licenses or
otherwise has a valid right to use, free and clear of all Liens (other than
Permitted Liens), all material Intellectual Property Rights necessary to conduct
the Business as currently conducted.

 

(b)                                 Schedule 3.7(b) sets forth a list of all
agreements (excluding licenses for commercially available, “off-the-shelf”
software with annual fees of less than $75,000) pursuant to which any material
Intellectual Property Right is licensed to the Company.

 

(c)                                  To the Knowledge of the Company, the
conduct of the Business as currently conducted has not infringed or
misappropriated any Intellectual Property Right of any third party in any
material respect.

 

(d)                                 The consummation of the transactions
contemplated hereby will not result in the loss or impairment of any material
right of the Company to own, use, practice or exploit any Intellectual Property
Rights held by or licensed to the Company (excluding licenses for commercially
available, “off-the-shelf” software).

 

3.8                               Absence of Litigation.  Except as set forth on
Schedule 3.8, there is no Claim or Proceeding (1) pending against the Company or
with respect to the Business by or before any arbitrator or Governmental
Authority, nor are there any reviews or investigations relating to the Company
or the Business pending by or before any arbitrator or any Governmental
Authority, or (2) to the Knowledge of the Company, threatened against the
Company or with respect to the Business by or before any arbitrator or
Governmental Authority that could be reasonably expected (due to the nature of
the claims involved or the scope of their applicability to the Company’s
business or operations) to involve amounts of $100,000 or more in value, nor are
there any reviews or investigations relating to the Company or the Business
threatened by or before any arbitrator or any Governmental Authority that could
be reasonably expected (due to the nature of the claims involved or the scope of
their applicability to the Company’s business or operations) to involve amounts
of $100,000 or more in value.

 

3.9                               Real Property.

 

(a)                                 Set forth on Schedule 3.9(a) is a true and
complete list of each parcel of Real Property owned in fee title by the
Company.  The Company has provided Summit MLP with true and complete copies of
the conveyance documents to the Company for each such parcel of Real Property
owned in fee, including the legal description for each such parcel of Real
Property owned in fee.  The Company has good and indefeasible fee title to all
Real Property listed on Schedule 3.9(a), free and clear of all Liens, except for
Permitted Liens and those Liens set forth on Schedule 3.9(a).

 

(b)                                 Set forth on Schedule 3.9(b) is a true and
complete list of all leases pursuant to which the Company is granted a right to
use or occupy all or any portion of Real Property.  The Company has provided
Summit MLP with true and complete copies of such leases, and any amendments
thereto.  Each lease set forth on Schedule 3.9(b) is a legal, valid and

 

15

--------------------------------------------------------------------------------


 

binding obligation of the Company.  Except as set forth on Schedule 3.9(b), (i) 
the Company is not in material default under any lease set forth on
Schedule 3.9(b), (ii) to the Knowledge of the Company, no landlord is in
material default under any lease set forth on Schedule 3.9(b), and (iii) no
event has occurred which constitutes a material default or, with lapse of time
or giving of notice or both, would constitute a material default under any of
the leases set forth on Schedule 3.9(b).

 

(c)                                  Set forth on Schedule 3.9(c) is a true and
complete list of all easements on Real Property used or held for use by the
Company that are material to the operation and conduct of the Business.  The
Company has provided Summit MLP with true and complete copies of the documents
creating such easements, and any amendments thereto.  Each easement set forth on
Schedule 3.9(c) is a legal, valid and binding obligation of the Company.  Except
as set forth on Schedule 3.9(c), (i) the Company is not in material default
under any easement set forth on Schedule 3.9(c), (ii) to the Knowledge of the
Company, no owner of the Real Property granting any easement set forth on
Schedule 3.9(c) is in material default under any such easement, and (iii) no
event has occurred which constitutes a material default or, with lapse of time
or giving of notice or both, would constitute a material default under any of
the easements set forth on Schedule 3.9(c).

 

(d)                                 Except as set forth on Schedule 3.9(d), the
Company is not obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Real Property, or
any interest therein.

 

(e)                                  Except as set forth on Schedule 3.9(e), the
easements granted to the Company that cover the Gathering System, together with
any owned or leased Real Property related to the Gathering System, establish a
continuous right of way for the Gathering System, and the Gathering System and
the buildings and improvements used in connection therewith are located entirely
on Real Property.

 

(f)                                   No member of the SMP Holdings Group has
received any written notice of any eminent domain Proceeding or taking, nor, to
the Knowledge of the Company, is any such Proceeding or taking contemplated with
respect to all or any material portion of the Real Property.

 

(g)                                  Except as set forth on Schedule 3.9(g), no
member of the SMP Holdings Group other than the Company owns or leases any real
property that constitutes part of the Business, and other than Meadowlark, no
member of the SMP Holdings Group has ever owned any real property that
constitutes part of the Business.

 

3.10                        Personal Property.  Schedule 3.10 lists all plants,
processing units and other equipment (other than the individual components of
any plants or processing units or installed pipeline) owned or leased by the
Company or used or held for use in the conduct of the Business valued above
$100,000 (if required to be listed on Schedule 3.10, the “Personal Property”). 
Since February 15, 2013, the Company and Meadowlark have maintained
substantially in accordance with normal industry practice, all of the Personal
Property.  The Company has good and valid title to all Personal Property,
subject solely to Permitted Liens.

 

16

--------------------------------------------------------------------------------


 

3.11                        Capital and Expense Projects; Purchase Orders. 
Schedule 3.11 sets forth a true and complete list and description of all capital
projects of the Company related to the Company’s Assets and the Business that
are in progress as of the date hereof and a good faith estimate as of the date
hereof of the associated costs on a project by project basis.  Schedule 3.11
sets forth a true and complete list as of the date hereof of all orders for the
purchase of goods or services by the Company in an amount in excess of $100,000.

 

3.12                        Regulatory Status.

 

(a)                                 The Company is not currently regulated by
the Federal Energy Regulatory Commission as a “natural gas company” under the
Natural Gas Act or as a “public utility,” “public service company,” or similar
designation(s) by any state public service commission or as a “holding company”
or similar designation of such regulated entity or by the Department of
Transportation under the Pipeline and Hazardous Materials Safety Administration
Rules on Pipeline Integrity Management.  Without limiting the foregoing, the
rates charged by the Company are not currently regulated by the Federal Energy
Regulatory Commission under the Interstate Commerce Act or the Natural Gas
Policy Act of 1978.  The transfer of the Equity Interests of the Company as
contemplated by this Agreement does not require the approval of the North Dakota
Public Service Commission.

 

(b)                                 No rate refunds, rebates, offsets or like
obligations are accrued or owed by the Company or Meadowlark to the North Dakota
Public Service Commission with respect to services related to the Business or
the Assets of the Company.

 

3.13                        Environmental Matters.  Except as set forth in
Schedule 3.13:

 

(a)                                 The Company is, since February 15, 2013
Meadowlark and the Company have been with respect to the Business, and to the
Company’s Knowledge since July 1, 2010 the Business has been, in compliance with
applicable Environmental Laws in all material respects, including timely
possessing and complying in all material respects with the terms and conditions
of all Environmental Permits;

 

(b)                                 (i) No member of the SMP Holdings Group has
(and, to the Company’s Knowledge no predecessor in the Business has) received
from any Governmental Authority any written notice of violation of, alleged
violation of, non-compliance with, or liability or potential or alleged
liability pursuant to, any Environmental Law involving the operations of the
Gathering System or any other Assets of the Company other than notices with
respect to matters that have been resolved to the satisfaction of any relevant
Governmental Authority and for which the Company has no further material
obligations outstanding and (ii) neither the Company nor the Gathering System is
subject to any outstanding governmental order, “consent order” or other
agreement;

 

(c)                                  Since July 1, 2010, there has been no
material Release, discharge or disposal of Hazardous Materials on or from any
Real Property by the Company or Meadowlark in violation of any Environmental
Laws or in a manner that could reasonably be expected to give rise to a material
remedial or corrective action obligation pursuant to Environmental Laws; and

 

17

--------------------------------------------------------------------------------


 

(d)                                 SMP Holdings has made available for
inspection by Summit MLP copies of (i) all environmental assessment and audit
reports and other material environmental studies and (ii) all Environmental
Permits, in each case, relating to the Real Property or involving the Business
and that are in the possession of the SMP Holdings Group.

 

3.14                        Taxes.  Except as set forth on Schedule 3.14:

 

(a)                                 All material Tax Returns required to be
filed by the Company have been duly and timely filed.  Each such Tax Return is
true, correct and complete in all material respects.  All Taxes required to be
paid by the Company prior to the date hereof have been paid in full and any
Taxes required to be paid by the Company prior to the Closing will be timely
paid in full.  All withholding Tax requirements imposed on the Company have been
satisfied in all material respects.  There are no Liens (other than Permitted
Liens) on any of the Assets of the Company that arose in connection with any
failure (or alleged failure) to pay any Tax.

 

(b)                                 There is not in force any extension of time
with respect to the due date for the filing of any Tax Return of or with respect
to the Company or any waiver or agreement for any extension of time for the
assessment or payment of any material Tax by the Company.  No outstanding
material Tax Claim has been asserted in writing against the Company by any
Taxing Authority.  There is no Tax Claim pending against, or with respect to,
the Company.

 

(c)                                  There is no existing Tax sharing
allocation, indemnity or similar Contract that may or will require any payment
be made by the Company on or after the Closing Date, and the Company is not
liable for the Taxes of any other Person (other than the Company) by virtue of
Treasury Regulation Section 1.1502-6, any similar provision of state, local or
foreign applicable Law, by contract, as successor or transferee, or otherwise.

 

(d)                                 There is no material property or obligation
of the Company, including uncashed checks to vendors, customers or employees,
non-refunded overpayments, or unclaimed subscription balances, that is
escheatable or reportable as unclaimed property to any state or municipality
under any applicable escheatment or unclaimed property Laws.

 

(e)                                  The Company has not made an election to
change its default entity classification under Treasury Regulation
Section 301.7701-3.  The Company is a disregarded entity for U.S. federal Income
Tax purposes.

 

(f)                                   The Company has not participated, within
the meaning of Treasury Regulation Section 1.6011-4(c)(3), in any “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2).

 

3.15                        Contracts.

 

(a)                                 Schedule 3.15 contains a true and complete
listing of each of the following Contracts to which the Company or (with respect
to the Business) Meadowlark is a party (the Contracts listed in Schedule 3.15
being “Material Contracts”):

 

(i)                                     each hydrocarbon purchase and sale,
gathering, transportation, treating, dehydration, processing or similar Contract
and any Contract for the provision of

 

18

--------------------------------------------------------------------------------


 

services relating to gathering, compression, collection, processing, treating or
transportation of natural gas or other hydrocarbons involving annual
expenditures or revenues in excess of $250,000;

 

(ii)                                  each Contract that constitutes a pipeline
interconnect or facility operating agreement;

 

(iii)                               each Contract involving a remaining
commitment to pay capital expenditures in excess of $250,000 in the aggregate;

 

(iv)                              each Contract for lease of personal property
or Real Property involving aggregate payments in excess of $250,000 in any
future calendar year;

 

(v)                                 each Contract between SMP Holdings or an
Affiliate of SMP Holdings (other than the Company), on the one hand, and the
Company, on the other hand, which will survive the Closing;

 

(vi)                              each partnership or joint venture agreement;

 

(vii)                           each agreement relating to the acquisition or
disposition of any business (whether by merger, sale of stock, sale of Assets,
or otherwise) or granting to any Person a right of first refusal, first offer or
right to purchase any of the Assets material to the conduct of the Business;

 

(viii)                        each Contract that provides for a limit on the
ability of the Company to compete in any line of business or in any geographic
area during any period of time after the Closing;

 

(ix)                              each Contract evidencing indebtedness, whether
secured or unsecured, including all loan agreements, line of credit agreements,
indentures, mortgages, promissory notes, agreements concerning long and
short-term debt, together with all security agreements or other lien documents
related to or binding on the Assets of the Company; and

 

(x)                                 except for Contracts of the nature described
in clauses (i) through (v) above, each Contract involving aggregate payments or
receipts in excess of $250,000 or, if to an employee in excess of $100,000, in
any future calendar year that cannot be terminated by such Person or the
Company, as applicable, upon 30 days or less notice without payment of a penalty
or other liability.

 

(b)                                 True and complete copies of all Material
Contracts have been made available to Summit MLP.

 

(c)                                  Each of the Material Contracts is in full
force and effect in all material respects and constitutes a legal, valid and
binding obligation of the Company and, to the Knowledge of the Company, of the
counterparties to such Material Contracts. Neither the Company nor, to the
Knowledge of the Company, any counterparty thereto, is in (or has received
written notice or, to its Knowledge, oral notice, that it is in) default or
breach (or has taken or

 

19

--------------------------------------------------------------------------------


 

failed to take any action such that with notice, the passage of time or both it
would be in default or breach) under the terms of any such Material Contract.

 

3.16                        Employees and Plans.

 

(a)                                 The Company does not have, and has never
had, any employees, independent contractors or consultants.

 

(b)                                 The Company does not currently and has not
ever maintained or contributed to any Plan or been a participating employer in
any Plan.

 

3.17                        Transactions with Affiliates.  Except as set forth
on Schedule 3.17, the Company is not owed any amount from, and does not owe any
amount to, guarantee any amount owed by, have any Contracts with or have any
commitments to any Affiliate, officer or director of the Company or any member
of a family group of any of the foregoing.

 

3.18                        Broker’s Commissions.  No member of the SMP Holdings
Group has, directly or indirectly, entered into any Contract with any Person
that would obligate the Company to pay any commission, brokerage fee or
“finder’s fee” in connection with the transactions contemplated herein.

 

3.19                        Records.  The Records are located at the premises of
the Company, have been maintained in all material respects in accordance with
applicable Law and comprise in all material respects all of the books and
records relating to the ownership and operation of the Company, the Business and
the Assets of the Company.

 

3.20                        Surety Bonds and Credit.  Except as listed on
Schedule 3.20, neither Meadowlark nor the Company has any obligation to post any
material surety bond, letter of credit, guarantee or other form of support
(credit or otherwise) in respect of the Company or the Business.

 

3.21                        No Bankruptcy.  There are no bankruptcy Proceedings
pending against, being contemplated by or, to the Knowledge of the Company,
threatened against the Company.

 

3.22                        No Undisclosed Material Liabilities; Indebtedness. 
Except as listed on Schedule 3.22, there are no liabilities of the Company or
related to the Assets of any kind (whether accrued or fixed, absolute or
contingent, matured or unmatured, determined or determinable or otherwise),
other than (a) liabilities that would not be required under GAAP to be
disclosed, reflected, reserved against or otherwise provided for in the
financial statements of the Company or disclosed in the notes thereto;
(b) liabilities, other than Indebtedness, incurred in the ordinary course of
business consistent with past practice since February 15, 2013; and (c) other
undisclosed liabilities, other than Indebtedness, which individually or in the
aggregate, are immaterial.  A true and complete list of all Indebtedness of the
Company is set forth Schedule 3.22.

 

3.23                        Insurance.  Schedule 3.23 sets forth summaries of
all insurance policies covering the Business.  All such insurance policies are
in full force and effect, all premiums with respect thereto have been paid, no
written notice of cancellation or termination has been received with

 

20

--------------------------------------------------------------------------------


 

respect to any such policy, and all such policies will continue to cover the
Business after the Closing, without payment of an additional premium.

 

3.24                        Company-Specific Matters. The Company was formed on
May 23, 2013 and the Business was contributed to it by Meadowlark on June 4,
2013. The Company has never owned, and does not own, any Assets of any kind or
character other than those constituting part of the Business. The Company has
never had, and has no, liabilities or obligations of any kind or character other
than those arising out of the ownership and/or operation of the Business.

 

3.25                        Conflicts Committee Matters.  The projections and
budgets provided to the Conflicts Committee (including those provided to
Evercore Group L.L.C., the financial advisor to the Conflicts Committee) as part
of the Conflicts Committee’s review in connection with this Agreement have a
reasonable basis and are consistent with the SMP Holdings Group’s management’s
current expectations. The other financial and operational information provided
to Evercore Group L.L.C. as part of its review of the proposed transaction for
the Conflicts Committee is derived from and is consistent with the SMP Holdings
Group’s books and records.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SMP HOLDINGS

 

SMP Holdings hereby represents and warrants (subject to any disclosures made on
the date hereof in the Schedules) to Summit MLP as of the date hereof as
follows:

 

4.1                               Organization; Good Standing.  Each of SMP
Holdings and SM GP is duly formed, validly existing and in good standing under
the Laws of its jurisdiction of formation.

 

4.2                               Authority.  SMP Holdings has the requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery by SMP Holdings of this Agreement, and the
performance by SMP Holdings of its obligations hereunder, have been duly and
validly authorized by all necessary limited liability company action.  This
Agreement has been duly and validly executed and delivered by SMP Holdings and
constitutes the legal, valid and binding obligation of SMP Holdings enforceable
against SMP Holdings in accordance with its terms and conditions, except that
the enforcement hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, arrangement or other similar
Laws relating to or affecting the rights of creditors generally, or by general
equitable principles.

 

4.3                               Ownership of the Company Interests.  The
Company Interests are owned beneficially and of record by SMP Holdings, free and
clear of all Liens other than those arising under state or federal securities
Laws or the LLC Agreement.  Immediately prior to Closing, Company Interests
having an aggregate value of $1,000,000 will be owned beneficially and of record
by SM GP and the remaining Company Interests will be owned beneficially and of
record by SMP Holdings, in each case free and clear of all Liens other than
those arising under state or federal securities Laws or the LLC Agreement.  The
Company Interests are duly authorized, validly issued, fully paid (to the extent
required by the LLC Agreement) and, subject to the Laws of the State of
Delaware, non-assessable (except as such non-assessability may be affected by

 

21

--------------------------------------------------------------------------------


 

Section 18-607 of the Delaware Limited Liability Company Act) and were not
issued in violation of any purchase option, call option, right of first refusal,
preemptive right or other similar right.

 

4.4                               No Conflicts; Consents and Approvals.  The
execution and delivery by SMP Holdings of this Agreement, and the performance by
SMP Holdings of its obligations under this Agreement, do not:

 

(a)                                 violate or result in a breach of the Charter
Documents of SMP Holdings; or

 

(b)                                 assuming all required filings, waivers,
approvals, consents, authorizations and notices disclosed on Schedule 4.4
(collectively, the “SMP Holdings Approvals”) and any required consent or
approval of any Governments Authority have been received, violate or result in a
breach of the Original Acquisition Agreement or any Law applicable to SMP
Holdings, except for such violations or breaches as would not be material.

 

4.5                               Broker’s Commissions.  SMP Holdings has not,
directly or indirectly, entered into any Contract with any Person that would
obligate the Company to pay any commission, brokerage fee or “finder’s fee” in
connection with the transactions contemplated herein.

 

4.6                               No Bankruptcy.  There are no bankruptcy
Proceedings pending against, being contemplated by or, to the knowledge of SMP
Holdings, threatened against SMP Holdings.

 

4.7                               Acquisition as Investment.  SMP Holdings is
acquiring the Common Unit Consideration and SM GP is acquiring the General
Partner Unit Consideration, in each case, for its own account as an investment
without the present intent to sell, transfer or otherwise distribute the same to
any other Person in violation of any state or federal securities Laws.  Each of
SMP Holdings and SM GP has made, independently and without reliance on Summit
MLP (except to the extent that SMP Holdings and SM GP have relied on the
representations and warranties in this Agreement), its own analysis of the
Common Unit Consideration or the General Partner Unit Consideration (as
applicable), and each of SMP Holdings and SM GP has had reasonable and
sufficient access to documents, other information and materials as it considers
appropriate to make its evaluations.  SMP Holdings and SM GP acknowledge that
the Common Unit Consideration and the General Partner Unit Consideration are not
registered pursuant to the Securities Act of 1933 (the “1933 Act”) and that none
of the Common Unit Consideration or the General Partner Unit Consideration may
be transferred, except pursuant to an effective registration statement or an
applicable exemption from registration under the 1933 Act.  SMP Holdings and SM
GP are “accredited investors” as defined under Rule 501 promulgated under the
1933 Act.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES REGARDING SUMMIT MLP

 

Summit MLP hereby represents and warrants to SMP Holdings as of the date hereof
as follows:

 

5.1                               Organization.  Summit MLP is a limited
partnership duly formed, validly existing and in good standing under the Laws of
the state of Delaware.

 

22

--------------------------------------------------------------------------------


 

5.2                               Authority.  Summit MLP has all requisite
limited partnership power and authority to enter into this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery by Summit MLP of this Agreement, and the
performance by Summit MLP of its obligations hereunder, have been duly and
validly authorized by all necessary limited partnership action on behalf of
Summit MLP.  This Agreement has been duly and validly executed and delivered by
Summit MLP and constitutes the legal, valid and binding obligation of Summit MLP
enforceable against Summit MLP in accordance with its terms and conditions
except as the same may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, arrangement, moratorium or other similar Laws relating to
or affecting the rights of creditors generally or by general equitable
principles.

 

5.3                               No Conflicts.  The execution and delivery by
Summit MLP of this Agreement, and the performance by Summit MLP of its
obligations under this Agreement, do not:

 

(a)                                 violate or result in a breach of its Charter
Documents;

 

(b)                                 violate or result in a default under any
material Contract to which Summit MLP is a party, except for any such violation
or default which would not reasonably be expected to result in a material
impairment on Summit MLP’s ability to perform its obligations hereunder;

 

(c)                                  assuming the Company Consents have been
made, obtained or given, violate or result in a breach of any Law applicable to
Summit MLP, except for such violations or breaches as would not be material; or

 

(d)                                 assuming the Company Consents have been
made, obtained or given, require any consent or approval of any Governmental
Authority under any Law applicable to Summit MLP, other than immaterial consents
or approvals.

 

5.4                               Legal Proceedings.  There is no Proceeding
pending or, to Summit MLP’s knowledge, threatened, against Summit MLP before or
by any Governmental Authority, which seeks a writ, judgment, order or decree
restraining, enjoining or otherwise prohibiting or making illegal any of the
transactions contemplated by this Agreement.

 

5.5                               Common Unit Consideration and General Partner
Unit Consideration. Upon issuance, all of the Common Unit Consideration and the
General Partner Unit Consideration will be duly authorized, validly issued and
outstanding, and will have been issued free of preemptive rights in compliance
with Laws. Upon issuance, the Common Unit Consideration and the General Partner
Unit Consideration will be fully paid (to the extent required by the Summit MLP
Partnership Agreement) and nonassessable (subject to Del. Code Ann. Tit. 6, §§
17-303, 17-607 and 17-804 (2007)).  Upon consummation of the transactions
contemplated by this Agreement, SMP Holdings will acquire good and valid title
to all of the Common Unit Consideration and SM GP will acquire good and valid
title to all of the General Partner Unit Consideration, in each case free and
clear of any Liens other than transfer restrictions imposed thereon by
securities Laws or arising under the Summit MLP Partnership Agreement.

 

5.6                               Acquisition as Investment.  Summit MLP is
acquiring the Company Interests for its own account as an investment without the
present intent to sell, transfer or otherwise

 

23

--------------------------------------------------------------------------------


 

distribute the same to any other Person in violation of any state or federal
securities Laws.  Summit MLP has made, independently and without reliance on SMP
Holdings (except to the extent that Summit MLP has relied on the representations
and warranties in this Agreement) or SM GP, its own analysis of the Company
Interests, the Company and its Assets for the purpose of acquiring the Company
Interests, and Summit MLP has had reasonable and sufficient access to documents,
other information and materials as it considers appropriate to make its
evaluations.  Summit MLP acknowledges that the Company Interests are not
registered pursuant to the 1933 Act and that none of the Company Interests may
be transferred, except pursuant to an effective registration statement or an
applicable exemption from registration under the 1933 Act.  Summit MLP is an
“accredited investor” as defined under Rule 501 promulgated under the 1933 Act.

 

5.7                               Financial Resources.  Summit MLP has, or will
have on the Closing Date, sufficient cash on hand, available lines of credit or
other sources of immediately available funds to enable it (a) to pay the Closing
Payment and (b) to otherwise perform its obligations under this Agreement.

 

5.8                               Opportunity for Independent Investigation. 
Summit MLP is an experienced and knowledgeable investor in the United States. 
Summit MLP has conducted its own independent review and analysis of the Business
and of the Assets, liabilities, results of operations, financial condition,
technology and prospects of the Company and acknowledges that Summit MLP has
been provided access to personnel, properties, premises and records of the
Company for such purpose.  In entering into this Agreement, Summit MLP has
relied solely upon the representations, warranties and covenants contained
herein and upon its own investigation and analysis of the Company and the
Business (such investigation and analysis having been performed by Summit MLP),
and Summit MLP:

 

(a)                                 acknowledges and agrees that it has not been
induced by and has not relied upon any Due Diligence Information,
representations, warranties or statements, whether oral or written, express or
implied, made by SMP Holdings or the Company or any of their respective
Representatives, Affiliates or agents except for the representations and
warranties expressly set forth in this Agreement and those items delivered to
Summit MLP pursuant to Section 2.4;

 

(b)                                 acknowledges and agrees that, except for the
representations and warranties expressly set forth in this Agreement and those
items delivered to Summit MLP pursuant to Section 2.4, none of SMP Holdings or
the Company or any of their respective Representatives, Affiliates or agents
makes or has made any representation or warranty, either express or implied, as
to the accuracy or completeness of any of the information provided or made
available to Summit MLP or its Representatives, Affiliates or agents, including
any information, document or material provided or made available, or statements
made, to Summit MLP (including its Representatives, Affiliates and agents)
during site or office visits, in any “data rooms,” management presentations or
supplemental due diligence information provided to Summit MLP (including its
Representatives, Affiliates and agents), in connection with discussions with
management or in any other form in expectation of the transactions contemplated
by this Agreement (collectively, the “Due Diligence Information”);

 

(c)                                  acknowledges and agrees that, except for
the representations and warranties expressly set forth in this Agreement and
those items delivered to Summit MLP

 

24

--------------------------------------------------------------------------------


 

pursuant to Section 2.4, (i) the Due Diligence Information includes certain
projections, estimates and other forecasts and certain business plan
information, (ii) there are uncertainties inherent in attempting to make such
projections, estimates and other forecasts and plans and Summit MLP is aware of
such uncertainties, and (iii) Summit MLP is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all projections,
estimates and other forecasts and plans so furnished to it and any use of or
reliance by Summit MLP on such projections, estimates and other forecasts and
plans shall be at its sole risk; and

 

(d)                                 agrees, to the fullest extent permitted by
Law, that none of SMP Holdings or the Company (except as expressly provided
herein) or any of their respective Representatives, Affiliates or agents shall
have any liability or responsibility whatsoever to Summit MLP or its
Representatives, Affiliates or agents on any basis (including in contract or
tort, under federal or state securities Laws or otherwise) resulting from the
furnishing to Summit MLP, or from Summit MLP’s use of, any Due Diligence
Information, except for liability or responsibility for the representations and
warranties expressly set forth in this Agreement and those items delivered to
Summit MLP pursuant to Section 2.4.

 

5.9                               Broker’s Commissions.  Summit MLP has not,
directly or indirectly, entered into any Contract with any Person that would
obligate Summit MLP or any of its Affiliates to pay any commission, brokerage
fee or “finder’s fee” in connection with the transactions contemplated herein.

 

ARTICLE VI
COVENANTS

 

6.1                               Indebtedness; Distributions.  Notwithstanding
anything in this Agreement to the contrary, at or prior to Closing:

 

(a)                                 the Company will deliver reasonable and
customary evidence demonstrating the release of all Liens on the Assets of the
Company (other than Permitted Liens);

 

(b)                                 the Company may cause any accounts payable
and/or accounts receivable between the Company, on the one hand, and a
Non-Company Affiliate, on the other hand, to be paid in full; and

 

(c)                                  the Company may pay cash dividends, and/or
make cash distributions, to SMP Holdings or its Affiliates.

 

6.2                               Tax Matters.

 

(a)                                 With respect to any Tax Return that is
required to be filed by the Company after the Closing Date with respect to a
Pre-Closing Period, SMP Holdings shall prepare or cause to be prepared such Tax
Return.  With respect to any Tax Return that is required to be filed by the
Company after the Closing Date with respect to a Straddle Period, Summit MLP
shall prepare or cause to be prepared such Tax Return.  Such Tax Returns shall
be prepared on a basis consistent with past practice except to the extent
otherwise provided in this Agreement or otherwise required by applicable Laws. 
Reasonably in advance of (and in the case of Income

 

25

--------------------------------------------------------------------------------


 

Tax Returns, not later than 30 days prior to the due date (including extensions)
of each Tax Return for a Pre-Closing Period or for a Straddle Period, the Party
responsible for preparing such Tax Return shall deliver a copy of such Tax
Return to the other Party for its review and reasonable comment.  The Party
responsible for preparing such Tax Return shall consider in good faith any such
comments received from the other Party not less than 15 days prior to the due
date (including extensions) for filing such Tax Return and shall deliver a final
copy of such Tax Return to such other Party not less than seven days prior to
such due date.  Summit MLP shall cause each such Tax Return to be timely filed
and shall timely pay the Taxes shown due thereon; provided that not later than
five Business Days prior to the due date for the payment of Taxes with respect
to any such Tax Return, SMP Holdings shall pay to Summit MLP the amount of SMP
Holdings Taxes owed with respect to such Tax Return.

 

(b)                                 In the case of Taxes that are payable by the
Company with respect to any Straddle Period, the portion of any such Tax that is
attributable to the portion of the period ending on the Closing Date shall be:

 

(i)                                     in the case of Taxes that are either
(A) based upon or related to income or receipts, or (B) imposed in connection
with any sale or other transfer or assignment of property (real or personal,
tangible or intangible), deemed equal to the amount that would be payable if the
taxable years of the Company ended with (and included) the Closing Date;
provided that exemptions, allowances or deductions that are calculated on an
annual basis (including depreciation and amortization deductions) shall be
allocated between the period ending on and including the Closing Date and the
period beginning after the Closing Date in proportion to the number of days in
each period;

 

(ii)                                  in the case of Taxes that are imposed on a
periodic basis with respect to the assets of any of the Company, deemed to be
the amount of such Taxes for the entire Straddle Period, multiplied by a
fraction, the numerator of which is the number of calendar days in the portion
of the Straddle Period ending on the Closing Date and the denominator of which
is the number of calendar days in the entire Straddle Period; and

 

(iii)                               in the event that the transactions
contemplated by this Agreement result in the reassessment of the value of any
property owned by the Company for property Tax purposes, or the imposition of
any property Taxes at a rate which is different than the rate that would have
been imposed if such transactions had not occurred, deemed to be the amount of
such Taxes determined pursuant to Section 6.2(b)(ii) using the assessed value
and Tax rate that would have applied had such transactions not occurred.

 

(c)                                  Summit MLP shall be liable for and pay, and
pursuant to Article VII shall indemnify and hold harmless SMP Holdings from and
against any and all Losses incurred by SMP Holdings in connection with or
arising from any sales Tax, use Tax, stamp Tax, transfer Tax, conveyance,
registration or other similar Tax imposed on the transactions contemplated by
this Agreement.

 

(d)                                 After Closing, each of SMP Holdings and
Summit MLP shall (and shall cause their respective Affiliates to):

 

26

--------------------------------------------------------------------------------


 

(i)                                     timely sign and deliver such
certificates or forms as may be necessary or appropriate to establish an
exemption from (or otherwise reduce), or file Tax Returns or other reports with
respect to, Taxes described in Section 6.2(c);

 

(ii)                                  assist the other party in preparing any
Tax Returns which such other party is responsible for preparing and filing in
accordance with Section 6.2(a), and in connection therewith, provide the other
party with any necessary powers of attorney;

 

(iii)                               cooperate fully in preparing for and
defending any audits of, or disputes with Taxing Authorities regarding, any Tax
Returns of the Company;

 

(iv)                              make available to the other and to any Taxing
Authority as reasonably requested all information, records, and documents
relating to Taxes of the Company; and

 

(v)                                 furnish the other with copies of all
correspondence received from any Taxing Authority in connection with any Tax
audit or information request with respect to any such taxable period.

 

(e)                                  No amended Tax Return with respect to a
Pre-Closing Period or Straddle Period shall be filed by or on behalf of the
Company without the prior written consent (such consent not to be unreasonably
conditioned, withheld or delayed) of SMP Holdings.

 

(f)                                   SMP Holdings shall prepare or cause to be
prepared an allocation schedule (the “Allocation Schedule”), allocating the
Consideration (plus any assumed liabilities that are treated as consideration
for the contribution contemplated under this Agreement for federal Income Tax
purposes) among the Company’s assets based on the relative fair market values of
the Company’s assets in a manner consistent with Section 1060 of the Code and
Treasury Regulations thereunder.  SMP Holdings shall deliver the Allocation
Schedule to Summit MLP as soon as practicable after the Closing Date for Summit
MLP’s review and reasonable comments.  Within 30 days after receiving such
Allocation Schedule, Summit MLP shall notify SMP Holdings in writing if Summit
MLP has any objections to the allocations on the Allocation Schedule and shall
specify the basis for any such objections.  If Summit MLP does not notify SMP
Holdings of any objection to the Allocation Schedule, then it shall be deemed
agreed to by SMP Holdings and Summit MLP and the Allocation Schedule shall be
final and binding.  If Summit MLP objects to any allocations on the Allocation
Schedule, then SMP Holdings and Summit MLP shall negotiate in good faith to
resolve any disagreement regarding the Allocation Schedule as soon as
practicable (taking into account the due date of any Tax Returns on which the
allocation set forth in the Allocation Schedule is required to be reflected) and
shall memorialize the agreed allocation in a final Allocation Schedule, which
shall be final and binding.  The final Allocation Schedule shall be revised to
take into account subsequent adjustments to the Consideration, including any
Working Capital Adjustment and any indemnification payments (any of which shall
be treated for Tax purposes as adjustments to the Consideration), in accordance
with the provisions of Section 1060 of the Code and the Treasury Regulations
thereunder.

 

27

--------------------------------------------------------------------------------


 

(g)                                  Summit MLP and SMP Holdings shall report,
act and file Tax Returns for Tax purposes in all respects consistent with the
Allocation Schedule.  None of Summit MLP, SMP Holdings, the Company or their
respective Affiliates shall take any position for Tax purposes (whether in
audits, Tax Returns or otherwise) that is inconsistent with the Allocation
Schedule unless required to do so by applicable Law.  If any Taxing Authority
disputes the allocation set forth in the Allocation Schedule, the party
receiving notice of the dispute shall promptly notify the other parties hereto
of such dispute and the parties hereto shall cooperate in good faith in
responding to such dispute in order to preserve the effectiveness of the
allocation set forth in the Allocation Schedule.

 

(h)                                 Summit MLP shall promptly notify SMP
Holdings in writing upon receipt by Summit MLP, the Company or any of its
Affiliates, of notice of any pending or threatened Tax Claim for which SMP
Holdings might have liability pursuant to this Agreement (“Indemnified Tax
Claim”); provided, however, that the failure to so notify shall not relieve SMP
Holdings of any liability hereunder except to the extent SMP Holdings is
actually prejudiced thereby.  SMP Holdings shall have the right to represent the
Company’s interests in any such Indemnified Tax Claim that relates to a
Pre-Closing Period, and SMP Holdings shall have the right to employ counsel of
their choice, and to control such proceeding or examination at SMP Holdings’
cost; provided, however, that SMP Holdings shall keep Summit MLP reasonably
informed of the progress of any such audit or other proceeding and shall not
settle any such Indemnified Tax Claim without the prior written consent of
Summit MLP, which consent may not be unreasonably withheld.  In the case of an
Indemnified Tax Claim relating to a Straddle Period, Summit MLP shall have the
right to control such Indemnified Tax Claim and to employ counsel of its choice;
provided, however, that SMP Holdings shall be entitled to participate in the
defense of any such Indemnified Tax Claim with counsel of their choosing.  None
of Summit MLP, any of its Affiliates or the Company may settle an Indemnified
Tax Claim without the prior written consent of SMP Holdings, which consent may
not be unreasonably withheld.

 

(i)                                     Summit MLP and SMP Holdings intend and
expect that the transactions contemplated by this Agreement will be treated, for
purposes of federal Income Tax and for purposes of certain state Income Tax Laws
that incorporate or follow federal Income Tax principles, as a contribution of
the Assets of the Company to Summit MLP in exchange for the Common Unit
Consideration, the General Partner Unit Consideration, the assumption of any
liabilities of the Company, and the Closing Payment, in accordance with
Section 721 of the Code, and the Closing Payment (and any other consideration
that for Tax purposes would not be permitted to be received on a Tax deferred
basis under Section 721 of the Code) will be treated as a reimbursement of SMP
Holdings’ or its Affiliates’ preformation expenditures with respect to the
Assets of the Company within the meaning of Treasury Regulations
Section 1.707-4(d) to the maximum extent applicable.

 

(j)                                    To the extent permitted by applicable
Law, Summit MLP and SMP Holdings agree to report each indemnification payment
made in respect of a Loss as an adjustment to the Consideration for federal
income Tax purposes.

 

6.3                               Public Announcements.  The Parties will
maintain the confidentiality of this Agreement and its terms except that any
Party may disclose this Agreement or any of its terms to

 

28

--------------------------------------------------------------------------------


 

any of the following if advised of the confidentiality obligations of such
information: (a) any direct and indirect holders of Equity Interests in such
Party or any Affiliate of such Party and (b) any potential lender to such
Party.  The Parties will consult with each other prior to issuing any
publication or press release of any nature with respect to this Agreement or the
transactions contemplated hereby and shall not make or issue, or cause to be
made or issued, any such publication or press release prior to such consultation
and without the prior written consent of the other Party (which consent will not
be unreasonably withheld or delayed) except to the extent, but only to such
extent, that, in the opinion of the Party issuing such publication or press
release, such announcement or statement may be required by Law, any listing
agreement with any securities exchange or any securities exchange regulation, in
which case the Party proposing to issue such publication or press release shall
use its reasonable efforts to consult in good faith with the other Party before
issuing any such publication or press release and shall reasonably cooperate
with the other Party in good faith with respect to the timing, manner and
content of disclosure.

 

6.4                               Termination of Agreements with SMP Holdings
and Non-Company Affiliates.  As of the date hereof, the Company has entered into
a termination and release with SMP Holdings or any Non-Company Affiliate with
whom the Company has an agreement or to whom the Company owes any obligation,
other than the agreements listed on Schedule 6.4.

 

6.5                               Recordation of Easements.  The Company agrees
that if any easements listed on Schedule 3.9(c) are not filed of record with the
appropriate Governmental Authority (including the applicable real property
records with respect to any such easements) as of the date hereof, the Company
shall use its commercially reasonable efforts to file or record (as applicable),
or cause to be filed or recorded, such easements following the date hereof.

 

6.6                               Further Assurances.  Subject to the terms and
conditions of this Agreement, at any time or from time to time after the
Closing, at any Party’s request and without further consideration, the other
Party shall (and in the case of Summit MLP, Summit MLP shall and shall cause the
Company to) execute and deliver to such Party such other instruments of sale,
transfer, conveyance, assignment and confirmation, provide such materials and
information and take such other actions as such Party may reasonably request in
order to consummate the transactions contemplated by this Agreement.

 

6.7                               Indemnification Under the Original Acquisition
Agreement.  To the extent that SMP Holdings or its Affiliate is owed
indemnification or other payment under the Original Acquisition Agreement with
respect to breaches of representations and warranties associated with the
Business or any assets, liabilities or obligations comprising part of the
Business, SMP Holdings will use commercially reasonable efforts to pursue such
indemnification and/or other payment from the Original Sellers in good faith,
and (to the extent SMP Holdings owes an indemnification payment to Summit MLP,
the Company or their Affiliates under Article VII and has not already made such
payment to Summit MLP, the Company or their Affiliates under Article VII) will
pay over any such amounts received to Summit MLP.

 

29

--------------------------------------------------------------------------------


 

ARTICLE VII
LIMITATIONS ON LIABILITY, WAIVERS AND ARBITRATION

 

7.1          Survival of Representations, Warranties and Agreements.  The
representations and warranties of the Company, SMP Holdings and Summit MLP set
forth in this Agreement and the right of an indemnified Person to assert any
Claim for indemnification related thereto or for any other Loss pursuant to this
Article VII shall survive Closing until February 14, 2014, except that the
survival period shall be extended to the first anniversary of the Closing Date
solely in respect of any breach of a representation and warranty that is caused
by an action taken by Meadowlark, the Company or SMP Holdings during the period
from and after February 15, 2013 through the Closing Date, after which
applicable date and time no Claims for indemnification may be asserted,
regardless of when such right arose; provided that the representations and
warranties set forth in (a) Sections 3.1(a), 3.2, 3.3, 4.1, 4.2, 4.3, 5.1, 5.2
and 3.24 (the “Fundamental Representations”) shall survive the Closing
indefinitely, and (b) Section 3.14, 3.18, 4.5 and 5.9 shall survive the Closing
until 30 days following the expiration of the applicable statute of limitations,
including any extension thereof, with respect to the particular matter that is
the subject matter thereof.  The covenants and agreements of the Parties
contained in this Agreement shall survive the Closing in accordance with their
terms; provided that the right of any Party to make a claim for breach of any
covenant of a Party that is to be performed or satisfied at the Closing shall
survive until the first anniversary of the Closing Date.

 

7.2          Indemnification of Summit MLP and the Company by SMP Holdings. 
Subject to the limitations on recourse and recovery set forth in this
Article VII, from and after the Closing, SMP Holdings will indemnify, defend and
hold harmless Summit MLP and the Company and their respective Affiliates from
and against any and all Losses imposed upon or incurred after the Closing in
connection with, arising out of or resulting from:

 

(a)           the inaccuracy or breach of any representation or warranty made by
SMP Holdings in Article III (each such inaccuracy or breach, a “Company Warranty
Breach”);

 

(b)           the inaccuracy or breach of any representation or warranty made by
SMP Holdings in Article IV (each such inaccuracy or breach, a “SMP Holdings
Warranty Breach”);

 

(c)           any nonfulfillment or breach by SMP Holdings or the Company of any
covenant or agreement made by SMP Holdings or the Company under this Agreement;
and

 

(d)           any and all SMP Holdings Taxes;

 

provided that for purposes of determining Losses under subsections (a) and
(b) above and determining whether or not any Company Warranty Breach or SMP
Holdings Warranty Breach has occurred, any qualification or exception contained
therein relating to materiality (including Material Adverse Effect) shall be
disregarded.

 

7.3          Indemnification of SMP Holdings by Summit MLP.  Subject to the
limitations on recourse and recovery set forth in this Article VII, from and
after the Closing, Summit MLP shall indemnify, defend and hold harmless SMP
Holdings and its Affiliates from and against any and all Losses imposed upon or
incurred after the Closing in connection with, arising out of or resulting from:

 

30

--------------------------------------------------------------------------------


 

(a)           the inaccuracy or breach of any representation or warranty made by
Summit MLP in Article V (each such inaccuracy or breach, a “Summit MLP Warranty
Breach”);

 

(b)           any nonfulfillment or breach by Summit MLP of any covenant or
agreement made by Summit MLP under this Agreement; and

 

(c)           any and all liabilities associated with the Business (except to
the extent SMP Holdings as of such time has an indemnity obligation to Summit
MLP with respect thereto);

 

provided that for purposes of determining Losses under subsection (a) above and
determining whether or not any Summit MLP Warranty Breach has occurred, any
qualification or exception contained therein relating to materiality (including
Material Adverse Effect) shall be disregarded.

 

7.4          Limitations.

 

(a)           Except for a Warranty Breach with respect to a Fundamental
Representation or Section 3.14, 3.18, 4.5 or 5.9, if any Claim for
indemnification by Summit MLP, the Company or SMP Holdings relating to any
Warranty Breach that is subject to indemnification under Sections 7.2(a),
7.2(b) or 7.3(a) results in aggregate Losses that do not exceed $50,000 then
such Losses shall not be deemed to be Losses under this Agreement and shall not
be eligible for indemnification under this Article VII.

 

(b)           Except for a Warranty Breach with respect to a Fundamental
Representation or Section 3.14, 3.18, 4.5 or 5.9, Summit MLP, the Company and
SMP Holdings shall be entitled to be indemnified pursuant to Sections 7.2(a),
7.2(b) or 7.3(a) for Losses incurred for any Warranty Breach (excluding any item
or Loss below the threshold listed in Section 7.4(a)) only if and to the extent
that the aggregate amount of all such Losses exceeds $2,500,000, subject to the
other limitations on recovery and recourse set forth in this Agreement.

 

(c)           Except for a Warranty Breach with respect to a Fundamental
Representation or Section 3.14, 3.18 or 4.5, SMP Holdings’ liability under
Sections 7.2(a) and 7.2(b) will be limited, in the aggregate, to $37,500,000. 
Under no circumstance will SMP Holdings’ liability for any Losses under
Section 7.2, including Losses with respect to a Fundamental Representation or
Section 3.14, 3.18 or 4.5, exceed the value of the proceeds received by SMP
Holdings in the transactions contemplated by this Agreement.

 

(d)           No indemnifying Person shall be liable for any Losses that are
subject to indemnification under Sections 7.2 or 7.3 unless a written demand for
indemnification under this Agreement is delivered by the indemnified Person to
the indemnifying Person with respect thereto prior to 5:00 P.M. on the final
date pursuant to Section 7.1, to assert a Claim for indemnification on the basis
asserted in such written demand.  Notwithstanding the foregoing, any Claim for
indemnification under this Agreement that is brought prior to such time will
survive until such matter is resolved.

 

(e)           Notwithstanding anything to the contrary contained in this
Agreement, under no circumstances shall any Party be entitled to double recovery
under this Agreement, and

 

31

--------------------------------------------------------------------------------


 

to the extent a Party is compensated for a matter through the Working Capital
Adjustment, any net Tax benefit actually realized or third party recovery or
insurance recovery actually received, such Party shall not have a separate right
to indemnification for such matter.

 

7.5          Claims Procedures.

 

(a)           Promptly after receipt by any indemnified Person of notice of the
commencement or assertion of any Claim or Proceeding by a third party or
circumstances which, with the lapse of time, such indemnified Person believes is
likely to give rise to a Claim or Proceeding by a third party or of facts
causing any indemnified Person to believe it has a Claim for breach hereunder
(an “Asserted Liability”), such indemnified Person shall give prompt written
notice thereof (the “Claims Notice”) to the relevant indemnifying Person,
provided that in any event, such indemnified Person shall give the Claims Notice
to the indemnifying Person no later than 30 days after becoming aware of such
Asserted Liability.  So long as the Claims Notice is given within the applicable
survival period set forth in Section 7.1, the failure to so notify the
indemnifying Person shall not relieve the indemnifying Person of its obligations
or liability hereunder, except to the extent such failure shall have actually
prejudiced the indemnifying Person.  The Claims Notice shall describe the
Asserted Liability in reasonable detail, and shall indicate the amount
(estimated, if necessary) of the Loss that has been or may be suffered.  The
indemnified Person and the indemnifying Person agree to keep each other
reasonably appraised of any additional information concerning any Asserted
Liability.

 

(b)           As to an Asserted Liability arising from a third party action, the
indemnifying Person shall be, subject to the limitations set forth in this
Section 7.5, entitled to assume control of and appoint lead counsel for such
defense only for so long as it conducts such defense with reasonable diligence. 
The indemnifying Person shall keep the indemnified Persons advised of the status
of such third party action and the defense thereof on a reasonably current basis
and shall consider in good faith the recommendations made by the indemnified
Persons with respect thereto.  If the indemnifying Person assumes the control of
the defense of any third party action in accordance with the provisions of this
Section 7.5, the indemnified Person shall be entitled to participate in the
defense of any such third party action and to employ, at its expense, separate
counsel of its choice for such purpose, it being understood, however, that the
indemnifying Person shall continue to control such defense; provided that
notwithstanding the foregoing, the indemnifying Person shall pay the reasonable
costs and expenses of such defense (including reasonable attorneys’ fees and
expenses) of the indemnified Persons if (x) the indemnified Person’s outside
counsel shall have reasonably concluded and advised in writing (with a copy to
the indemnifying Person) that there are defenses available to such indemnified
Person that are different from or additional to those available to the
indemnifying Person, or (y) the indemnified Person’s outside counsel shall have
advised in writing (with a copy to the indemnifying Person) the indemnified
Person that there is a conflict of interest that would make it inappropriate
under applicable standards of professional conduct to have common counsel for
the indemnifying Person and the indemnified Person. Notwithstanding the
foregoing, (i) the indemnifying Person shall obtain the prior written consent of
the indemnified Person before entering into any settlement, compromise,
admission or acknowledgement of the validity of such Asserted Liability if the
settlement requires an admission of guilt or wrongdoing on the party of the
indemnified Person, subjects the indemnified Person to criminal liability or
does not unconditionally release the indemnified Person from all liabilities and
obligations with respect to

 

32

--------------------------------------------------------------------------------


 

such Asserted Liability or the settlement imposes injunctive or other equitable
relief against, or any continuing obligation or payment requirement on, the
indemnified Person and (ii) the indemnified Person shall be entitled to
participate, at its own cost and expense, in the defense of such Asserted
Liability and to employ separate counsel of its choice for such purpose.

 

(c)           Each Party shall cooperate in the defense or prosecution of any
Asserted Liability arising from a third party action and shall furnish or cause
to be furnished such records, information and testimony (subject to any
applicable confidentiality agreement), and attend such conferences, discovery
proceedings, hearings, trials or appeals as may be reasonably requested in
connection therewith.

 

7.6          Waiver of Other Representations.

 

(a)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IT IS
THE EXPLICIT INTENT OF EACH PARTY, AND THE PARTIES HEREBY AGREE, THAT NEITHER
SMP HOLDINGS NOR ANY OF ITS AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES HAS
MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,
WRITTEN OR ORAL, INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE
CONDITION, MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE WITH RESPECT TO THE COMPANY INTERESTS, THE ASSETS OF THE COMPANY OR THE
COMPANY, OR ANY PART THEREOF, EXCEPT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY CONTAINED IN Article III AND Article IV.

 

(b)           EXCEPT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN
Article III AND Article IV, SMP HOLDINGS’ INTERESTS IN THE COMPANY ARE BEING
TRANSFERRED THROUGH THE SALE OF THE COMPANY INTERESTS “AS IS, WHERE IS, WITH ALL
FAULTS,” AND SMP HOLDINGS AND ITS AFFILIATES AND THEIR RESPECTIVE
REPRESENTATIVES EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE
COMPANY AND ITS ASSETS OR THE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND
OTHER INCIDENTS OF THE COMPANY AND ITS ASSETS.

 

7.7          Waiver of Remedies.

 

(a)           Other than for instances of actual fraud, the Parties hereby agree
that from and after Closing no Party shall have any liability, and neither Party
nor any of their respective Affiliates shall make any Claim, for any Loss or any
other matter, under, relating to or arising out of this Agreement (including
breach of representation, warranty, covenant or agreement) or any other Contract
or other matter delivered pursuant hereto, or the transactions contemplated
hereby, whether based on contract, tort, strict liability, other Laws or
otherwise, except for a claim for indemnification pursuant to Article VII.

 

(b)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EXCEPT
IN THE CASE OF ACTUAL FRAUD, NO PARTY NOR ANY OF

 

33

--------------------------------------------------------------------------------


 

ITS AFFILIATES SHALL BE LIABLE FOR THE FOLLOWING (“Non-Reimbursable Damages”):
SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES
(INCLUDING ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES, OR LOST OR
DELAYED BUSINESS BASED ON VALUATION METHODOLOGIES ASCRIBING A DECREASE IN VALUE
TO THE COMPANY, ON THE BASIS OF A MULTIPLE OF A REDUCTION IN A MULTIPLE-BASED OR
YIELD-BASED MEASURE OF FINANCIAL PERFORMANCE), WHETHER BASED ON CONTRACT, TORT,
STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM THE
OTHER PARTY’S OR ANY OF ITS AFFILIATES’ SOLE, JOINT OR CONCURRENT NEGLIGENCE,
STRICT LIABILITY OR OTHER FAULT, EXCEPT ONLY IN THOSE PARTICULAR CIRCUMSTANCES
WHERE THE CONSEQUENTIAL DAMAGES ARE REASONABLY FORESEEABLE (SUCH AS THE
TERMINATION OF A CONTRACT OR A DELAY OR INTERRUPTION IN REVENUES OR OPERATIONS
RESULTING THEREFROM), IN WHICH CASE THE BREACHING PARTY SHALL BE LIABLE FOR THE
NET PRESENT VALUE OF ANY SUCH CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS)
THAT ARE THE REASONABLY FORESEEABLE RESULT OF A BREACH OF THIS AGREEMENT BY SUCH
PARTY, SUBJECT TO THE OTHER LIMITATIONS AND REQUIREMENTS SET FORTH
HEREIN, INCLUDING SECTION 7.11; PROVIDED, HOWEVER, ANY AMOUNTS PAYABLE TO THIRD
PARTIES PURSUANT TO A CLAIM BY A THIRD PARTY SHALL NOT BE DEEMED
NON-REIMBURSABLE DAMAGES.

 

7.8          Access to Information.  After the Closing Date, the Company, SMP
Holdings and Summit MLP shall grant each other (or their respective designees),
and Summit MLP shall cause the Company to grant to SMP Holdings (or its
designee), access at all reasonable times to all of the books, records,
documents, instruments, accounts, correspondence, writings, evidences of title
and other papers and electronic files relating to the Business of the Company in
SMP Holdings’ or SMP Holdings’ Affiliates possession or the possession of the
Company (the “Records”), and shall afford such party the right (at such party’s
expense) to take extracts therefrom and to make copies thereof, to the extent
reasonably necessary to implement the provisions of, or to investigate or defend
any Claims among the Parties and/or their Affiliates arising under, this
Agreement.  Summit MLP shall maintain, and shall cause the Company to maintain,
such Records until the seventh anniversary of the Closing Date (or for such
longer period of time as SMP Holdings shall advise Summit MLP is necessary in
order to have the Records available with respect to Tax matters), or if any of
the Records pertain to any Claim or Dispute pending on the seventh anniversary
of the Closing Date, Summit MLP shall maintain any of the Records designated by
SMP Holdings or its Representatives until such Claim or Dispute is finally
resolved and the time for all appeals has been exhausted.

 

7.9          Dispute Resolution and Arbitration.

 

(a)           In the event of any dispute, controversy or Claim among the
Parties, or any of them, arising out of or relating to this Agreement, or the
breach or invalidity thereof (collectively, a “Dispute”), the Parties shall
attempt in the first instance to resolve such Dispute through friendly
consultations between senior management of the Parties.  The Parties agree to
attempt to resolve all Disputes arising hereunder promptly, equitably and in a
good faith manner.  The Parties further agree to provide each other with
reasonable access during normal business

 

34

--------------------------------------------------------------------------------


 

hours to any and all non-privileged records, information and data pertaining to
such Dispute, upon reasonable advance notice.

 

(b)           If such consultations do not result in a resolution of the Dispute
within 30 Business Days after written notice by a Party to the other Parties
describing the Dispute and requesting friendly consultation, then the Dispute
may be submitted by any Party to binding arbitration pursuant to the terms of
Section 7.10, irrespective of the magnitude thereof, the amount in dispute or
whether such Dispute would otherwise be considered justifiable or ripe for
resolution by any court or arbitral tribunal, by giving written notice thereof
to the other Parties; provided, however, that in no event shall a Party have the
right to submit the Dispute to arbitration if the institution of legal or
equitable proceedings based on such Dispute would be barred by any applicable
statute of limitations or Section 7.1.

 

(c)           Any Dispute shall be settled exclusively and finally by binding
arbitration in accordance with the provisions of Section 7.10.

 

7.10        Arbitration Procedures.

 

(a)           Any Party electing to arbitrate a Dispute shall designate its
nomination for an arbitrator in its notice to the other Party electing to submit
the Dispute to arbitration.  Each Party receiving such notice shall, within ten
Business Days thereafter, by return written notice to all Parties, state whether
it will accept such nomination, or decline to accept it and designate its
nomination for an arbitrator.  One arbitrator shall control the proceedings if
such nomination of an arbitrator is accepted by all Parties or if the receiving
Party fails to nominate an arbitrator within the required ten Business Day
period.  If the receiving Party timely nominates an arbitrator, the arbitral
tribunal shall consist of three arbitrators, with one arbitrator being selected
by SMP Holdings and one arbitrator being selected by Summit MLP, within five
Business Days after the expiration of the ten Business Day period reference
above, and the two selected arbitrators choosing a third arbitrator, which third
arbitrator must be a Person with the requisite knowledge and experience to make
a fair and informed determination with respect to the matter in dispute, which
Person shall not be an Affiliate of any Party, nor an employee, director,
officer, shareholder, owner, partner, agent or a contractor of any Party or of
any Affiliate of any Party, either presently or at any time during the previous
two years.  In the event the arbitrators fail to appoint the third arbitrator
within 30 days after they have accepted their appointment, the third arbitrator
(meeting the qualifications specified in the preceding sentence) shall be
appointed by the Houston office of the American Arbitration Association within
ten Business Days after the expiration of such 30 day period.  The arbitration
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, as supplemented to the extent necessary to
determine any procedural appeal questions by the Federal Arbitration Act
(Title 9 of the United Stated Code).  If there is an inconsistency between
Section 7.10 and the Commercial Arbitration Rules or the Federal Arbitration
Act, the provisions of this Section 7.10 shall prevail.

 

(b)           Within ten Business Days after the selection of the arbitrator(s),
each Party shall submit to the arbitrator(s) such Party’s proposal for
resolution of the Dispute, which such proposal shall not conflict with the terms
and conditions of this Agreement, together with the supporting data, if any,
that was used to determine such proposal.  Within 30 days after the

 

35

--------------------------------------------------------------------------------


 

proposals are submitted, the arbitrator(s) shall hold a hearing during which the
Parties may present evidence in support of their respective proposals.  The
arbitrator(s) (by majority rule if there are three arbitrators) will determine
the outcome of the Dispute.  The cost of the arbitration shall be split between
the Parties equally and each Party shall pay for one-half of the costs.

 

(c)           The place of arbitration shall be Houston, Texas, unless in any
particular case the Parties agree upon a different venue.

 

(d)           The arbitrator(s) shall have no right or authority to grant or
award Non-Reimbursable Damages.

 

(e)           Any decision of the arbitrator(s) pursuant to this Section 7.10
shall be final and binding upon the Parties and shall be reached within 90 days
after proposals for resolution of the Dispute have been submitted.  The Parties
agree that the arbitral award may be enforced against the Parties to the
arbitration proceeding or their Assets wherever they may be found and that a
judgment upon the arbitral award may be entered in any court having competent
jurisdiction thereof.  The Parties expressly submit to the jurisdiction of any
such court.  The Parties hereby waive, to the extent permitted by Law, any
rights to appeal or to review of such award by any court or tribunal.

 

(f)            When any Dispute occurs and is the subject of consultations or
arbitration, the Parties shall continue to make payments of undisputed amounts
in accordance with this Agreement, and the Parties shall otherwise continue to
exercise their rights and fulfill their respective obligations under this
Agreement.

 

7.11        Determination of Amount of Damages; Mitigation.  The Losses giving
rise to any indemnification obligation hereunder shall be limited to the Losses
suffered by the indemnified Person and shall be reduced by any insurance
proceeds or other payment or monetary recoupment received or that are realized
or retained (including the amount of any Tax benefits, net of any Tax
detriments, actually realized or retained) by the indemnified Person as a result
of the events giving rise to the claim for indemnification.  Any indemnified
Person that becomes aware of Losses for which it intends to seek indemnification
hereunder shall use commercially reasonable efforts to collect any amounts to
which it may be entitled under insurance policies or from third parties
(pursuant to indemnification agreements or otherwise) and shall use commercially
reasonable efforts to mitigate such Losses; provided that the indemnified Person
shall promptly notify either (a) SMP Holdings if such indemnified Person is
Summit MLP or (b) Summit MLP if such indemnified Person is SMP Holdings, in each
case, of any efforts to mitigate.  If any net Tax benefit, third party recovery
or insurance recovery is realized after having previously received Indemnity
Claim proceeds hereunder, such Party shall promptly tender to the respective
Party an amount equal to such Tax benefit, third party recovery or insurance
recovery.

 

36

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

8.1          Notices.

 

(a)           Unless this Agreement specifically requires otherwise, any notice,
demand or request provided for in this Agreement, or served, given or made in
connection with it, shall be in writing and shall be deemed properly served,
given or made if delivered in person or sent by electronic delivery (including
facsimile or delivery of a document in Portable Document Format), by registered
or certified mail, postage prepaid or by a nationally recognized overnight
courier service that provides a receipt of delivery, in each case, to the
Parties at the addresses specified below:

 

If to SMP Holdings, to:

 

Summit Midstream Partners, LLC
2100 McKinney Avenue, Suite 1250
Dallas, TX 75201
Attn: Megan Davis
Facsimile No.:  (214) 462-7716
Email:  mdavis@summitmidstream.com

 

If to the Company, prior to Closing, to:

 

Bison Midstream, LLC
2100 McKinney Avenue, Suite 1250
Dallas, TX 75201
Attn: Megan Davis
Facsimile No.:  (214) 462-7716
Email:  mdavis@summitmidstream.com

 

If to Summit MLP, to:

 

Summit Midstream Partners, LP
2100 McKinney Avenue, Suite 1250
Dallas, TX 75201
Attn: Brock Degeyter
Facsimile No.:  (214) 462-7716
Email:  bdegeyter@summitmidstream.com

 

With a copy to:

 

Summit Midstream GP, LLC Conflicts Committee
2100 McKinney Avenue, Suite 1250
Dallas, TX 75201
Attn: Susan Tomasky
Email: stomasky@me.com

 

37

--------------------------------------------------------------------------------


 

(b)           Notice given by personal delivery, mail or overnight courier
pursuant to this Section 8.1 shall be effective upon physical receipt.  Notice
given by facsimile or other electronic transmission pursuant to this Section 8.1
shall be effective as of the date of confirmed delivery if delivered before
5:00 P.M. Central Time on any Business Day at the place of receipt or the next
succeeding Business Day if confirmed delivery is after 5:00 P.M. Central Time on
any Business Day or during any non-Business Day at the place of receipt.

 

8.2          Entire Agreement.  This Agreement supersedes all prior discussions
and agreements between the Parties and/or their respective Affiliates with
respect to the subject matter hereof and contains the sole and entire agreement
between the Parties and their respective Affiliates hereto with respect to the
subject matter hereof.

 

8.3          Expenses.  Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated hereby are consummated,
each Party shall pay all costs and expenses it has incurred or will incur in
anticipation of, relating to and in connection with the negotiation and
execution of this Agreement and consummation of the transactions contemplated
hereby.

 

8.4          Disclosure.  The Company and SMP Holdings may, at their option,
include in the Schedules items that are not material, and any such inclusion, or
any references to dollar amounts, shall not be deemed to be an acknowledgment or
representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of this
Agreement.  Information disclosed in any Schedule shall constitute a disclosure
for all purposes under this Agreement notwithstanding any reference to a
specific section, and all such information shall be deemed to qualify the entire
Agreement and not just such section.

 

8.5          Waiver.  Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition.  No waiver by
either Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.

 

8.6          Amendment.  This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of Summit MLP and SMP
Holdings; provided, however, that Summit MLP shall not execute any such
amendment, supplement or modification without the consent or approval of the
Conflicts Committee.

 

8.7          No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of the Parties and their
respective successors or permitted assigns, and it is not the intention of the
Parties to confer third party beneficiary rights upon any other Person.

 

8.8          Assignment; Binding Effect.  Any Party may assign its rights and
obligations hereunder to an Affiliate but such assignment shall not release such
Party from its obligations hereunder.  Except as provided in the preceding
sentence, neither this Agreement nor any right,

 

38

--------------------------------------------------------------------------------


 

interest or obligation hereunder may be assigned by any Party without the prior
written consent of the other Party, and any attempt to do so will be void,
except for assignments and transfers by operation of Law.  Subject to this
Section 8.8, this Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties and their respective successors and permitted
assigns.

 

8.9          Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement will not be materially
and adversely affected thereby, such provision shall be fully severable, this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

8.10        Counterparts; Facsimile.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Any facsimile or
PDF copies hereof or signature hereon shall, for all purposes, be deemed
originals.

 

8.11        Governing Law; Enforcement, Jury Trial Waiver.  THIS AGREEMENT SHALL
BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OR CHOICE OF LAW PROVISION THAT
WOULD RESULT IN THE IMPOSITION OF ANOTHER JURISDICTION’S LAW.  THE LAWS OF THE
STATE OF NEW YORK SHALL GOVERN ANY DISPUTE, CONTROVERSY, REMEDY OR CLAIM BETWEEN
THE PARTIES ARISING OUT OF, RELATING TO, OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT, INCLUDING THE EXISTENCE, VALIDITY, PERFORMANCE, OR BREACH THEREOF. 
WITH RESPECT TO ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE ENFORCEMENT OF THE AGREEMENT
TO ARBITRATE IN SECTIONS 7.9 AND 7.10 AND ANY ARBITRATION AWARD, BUT WITHOUT
PREJUDICE TO THE TERMS OF SECTIONS 7.9 AND 7.10, EACH PARTY HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY.

 

[signature page follows]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party as of the date first above written.

 

 

Summit Midstream Partners Holdings, LLC

 

 

 

 

 

 

By:

/s/ Steven J. Newby

 

Name:

Steven J. Newby

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

Bison Midstream, LLC

 

 

 

 

 

 

 

By:

/s/ Steven J. Newby

 

Name:

Steven J. Newby

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

Summit Midstream Partners, LP

 

 

 

 

 

 

 

By: Summit Midstream GP, LLC

 

 

 

 

 

 

By:

/s/ Brock M. Degeyter

 

Name:

Brock M. Degeyter

 

Title:

Senior Vice President, General Counsel & Secretary

 

SIGNATURE PAGE

CONTRIBUTION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A
COMPANY CONTRIBUTION AND ASSIGNMENT AGREEMENT

 

Attached.

 

EXHIBIT A
CONTRIBUTION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

GATHERING SYSTEM

 

Attached.

 

EXHIBIT B

 

GATHERING SYSTEM

 

--------------------------------------------------------------------------------